Exhibit 10.28
 
ASSET PURCHASE AGREEMENT
Dated as of March 1, 2009
between
STEMCELLS, INC.
and
STEM CELL SCIENCES PLC
 





--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (this “Agreement”), is entered into and
effective as of March 1, 2009 (the “Effective Date”), by and between StemCells,
Inc. a Delaware corporation whose address is at 3155 Porter Drive, Palo Alto, CA
94304 (the “Purchaser”), and Stem Cell Sciences plc (Registered Number
05455929), a public limited company registered in England and Wales having its
Registered Office at Meditrina Building 260, Babraham Research Campus, Cambridge
CB22 3A, United Kingdom (the “Seller”).
RECITALS
     WHEREAS, the boards of directors of the Purchaser and Seller have deemed it
expedient and in the best interests of their respective companies and
stockholders that they consummate the Acquisition and the Contemplated
Transactions, each as defined below;
     WHEREAS, in order to induce Purchaser to enter into this Agreement,
concurrently with the execution and delivery of this Agreement, certain
Significant Security Holders of the Seller are executing Voting Agreements in
favor of certain resolutions proposed to be put to the stockholders of the
Seller concerning the approval of the Contemplated Transactions; and
     WHEREAS, the Parties hereto desire to make certain representations,
warranties, covenants, and agreements in connection with the transactions
described above and also to prescribe various conditions to the consummation of
the Contemplated Transactions;
AGREEMENT
     NOW THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, Purchaser and Seller hereby agree as follows:
1. DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.
     1.1. As used herein, the following terms will have the following meanings:
     “Accounts” means the accounts of each member of the Acquired Group and the
audited consolidated accounts of the Seller and its Subsidiaries for the
accounting reference period which ended on the Accounts Date (comprising in each
case a balance sheet and income statement or, as the case may be, a consolidated
balance sheet and consolidated income statement, notes and directors’ and
auditors’ reports).
     “Accounts Date” means December 31, 2007.
     “Accounts Relief” means any relief which appears as an asset in the
Completion Statement or has been taken into account in reducing or eliminating
any provision for deferred Tax which appears in the Completion Statement (or
which, but for the presumed availability of such relief, would have appeared in
the Completion Statement) and any prepayment of tax which is treated as an asset
in the Completion Statement

 



--------------------------------------------------------------------------------



 



     “Acquired Assets” is defined in Section 2.1.
     “Acquired Group” means the Company and each Subsidiary of the Company,
including the Operating Subsidiaries, or any of them.
     “Acquired Product(s)” means all biological, cell line, medical, and drug
products and related materials manufactured, distributed or developed by, or on
behalf of, the Seller and its Subsidiaries, including cell culture media,
transgenic animals, and human and murine stem and progenitor cell lines.
     “Acquired Shares” means 4,320,000 A ordinary shares of £0.0001 each and
10,995,000 ordinary shares of £0.0001 each in the capital of the Company, which
together comprise the entire issued share capital of the Company.
     “Acquisition” means the purchase and sale of the Acquired Assets and the
assumption of the Assumed Liabilities.
     “Acquisition Consideration” means the sum of (i) the Purchaser Shares and
(ii) the Assumed Liabilities.
     “Action” means any Claim, action, cause of action, or suit (whether in
contract, tort or otherwise), litigation (whether at law or in equity, whether
civil or criminal), controversy, assessment, arbitration, investigation,
hearing, charge, complaint, demand, notice or proceeding to, from, by, or before
any Governmental Authority; provided, however, that Patent prosecution in the
Ordinary Course of Business before the U.S. Patent and Trademark Office,
corresponding foreign patent offices and under the Patent Cooperation Treaty,
will not be considered an “Action.”
     “Affiliate,” with respect to any specified Person, means: (a) each Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person at such time, (b) each Person who is
at such time an officer or director of, or direct or indirect beneficial holder
of at least 10% of any class of the Equity Interests of, such specified Person,
and (c) each Person that is managed by a common group of executive officers and
directors as such specified Person.
     “Agreement” is defined in the Preamble.
     “AIM Rules for Companies” means the AIM Rules for Companies as published by
the London Stock Exchange plc.
     “Ancillary Agreements” means the Escrow Agreement, the Voting Agreements,
the Assignment and Assumption Agreement, the Stock Transfer Form and the Second
Facility Agreement.
     “Assets” means all of the properties, rights and assets of Seller and its
Subsidiaries, whether real or personal and whether tangible or intangible,
including all assets reflected in the Half-Yearly Report or acquired after the
Half-Yearly Report Date (except for such assets that

2



--------------------------------------------------------------------------------



 



have been sold or otherwise disposed of since the Half-Yearly Report Date in the
Ordinary Course of Business).
     “Assigned Agreements” is defined in Section 2.1(d).
     “Assignment and Assumption Agreements” means the assignment and assumption
agreements (and where applicable the deeds of novation) to be entered into
between the Purchaser and Seller (and where applicable a Third Party), which
will be in a form reasonably acceptable to the Parties, concerning the
assignment of the Assigned Agreements.
     “Assumed Liabilities” is defined in Section 2.3.
     “ASX Listing Rules” means the rule governing the admission of securities to
the official list of the Australian Stock Exchange operated by ASX Limited.
     “Awards” means any outstanding options and awards granted to employees of
the Acquired Group prior to Completion under any share scheme, share based
remuneration scheme, share option scheme or similar arrangements operated by the
Seller or in which employees of the Acquired Group or former employees were
entitled to, or did, participate including the Stem Cell Sciences EMI Scheme,
the Stem Cell Sciences Unapproved Share Option Scheme and the various standalone
option agreements which have been disclosed.
     “Bloomberg” is defined in Section 11.7.
     “Business” means the business and operations conducted or proposed to be
conducted by the Seller and its Subsidiaries, including the research and
development of technologies to grow, differentiate, purify, and use adult and
embryonic stem cells, whether for the development of therapeutics or to permit
the generation of highly purified stem cells and their differentiated progeny
for use in genetic, pharmacological and toxicological screens, or otherwise.
     “Business Day” means any weekday other than a weekday on which banks in
either London or San Francisco are authorized or required to be closed.
     “Circular” means the circular to the Seller’s stockholders required to be
published pursuant to Rule 15 of the AIM Rules for Companies setting out the
information specified by Rule 15 of, and Schedule 4 to, the AIM Rules for
Companies and convening a general meeting of the Seller’s stockholders.
     “Claim” means any claim or assertion of any other right whatsoever
(including arising under any Debt, bond, promise, liability for damages,
equitable claim and/or judgment), whether liquidated, fixed or contingent,
direct or indirect, or imputed.
     “Code” means the U.S. Internal Revenue Code of 1986.
     “Commercial Confidential Information” means all information not in the
public domain, other than Technical Confidential Information, which Seller
and/or any of its Representatives received or obtained at any time by reason of,
or in connection with, their relationship with either the Acquired Group or the
Business, including: trade secrets; customer/client lists, contact

3



--------------------------------------------------------------------------------



 



details of, or other information relating to, clients, customers and suppliers
and individuals within those organizations; financial projections, target
details and accounts; fee levels, pricing policies, commissions and commission
charges; budgets, forecasts, reports, interpretations, records, and corporate
and business plans; planned products and services; and marketing and advertising
plans, requirements and materials, marketing surveys and research reports and
market share and pricing statistics.
     “Companies Legislation” means the Companies Act 2006, Companies Act 1985,
Companies Consolidation (Consequential Provisions) Act 1985, Companies Act 1989
and Part V of Criminal Justice Act 1993.
     “Company” means Stem Cell Sciences Holdings Limited, a private limited
company registered in the United Kingdom (Registered Number SC247746) having its
Registered Office at Saltire Court, 20 Castle Terrance, Edinburgh, Lothian EH1
2ED, United Kingdom. Certain details of the Company are set out in
Schedule 1.1(a).
     “Compensation” means, with respect to any Person, all salaries,
compensation, remuneration, bonuses, or benefits of any kind whatever (including
issuances or grants of Equity Interests), made directly or indirectly to such
Person or Affiliates of such Person.
     “Competing Proposal” is defined in Section 7.7(a).
     “Completion” is defined in Section 3.2.
     “Completion Date” means the date on which the Completion actually occurs.
     “Conditions” means the conditions to the Purchaser’s obligations at the
Completion, as set out in Section 8 and the conditions to the Seller’s
obligations at the Completion, as set out in Section 9.
     “Confidentiality Agreement” is defined in Section 7.4(a).
     “Contemplated Transactions” means, collectively, the transactions
contemplated by this Agreement, including (a) the Acquisition and (b) the
execution, delivery and performance of this Agreement and the Ancillary
Agreements.
     “Contractual Obligation” means, with respect to any Person, any contract,
agreement, deed, mortgage, lease, license, commitment, promise, undertaking,
arrangement, or understanding, whether written or oral and whether express or
implied, or other document or instrument (including any document or instrument
evidencing or otherwise relating to any Debt) to which, or by which, such Person
is a party or otherwise subject or bound or to which, or by which, any property,
business, operation, or right of such Person is subject or bound.
     “Copyrights” means all copyrights and copyrightable works, whether
published or unpublished, including all rights of authorship, use, publication,
reproduction, distribution, performance and public display, transformation,
moral rights and rights of ownership of copyrightable works and all rights to
register and obtain renewals and extensions of registrations,

4



--------------------------------------------------------------------------------



 



rights to make derivative works based on the foregoing, together with all other
interests accruing by reason of copyright law.
     “Credit Facility” is defined in Section 7.13.
     “Debt” means, with respect to any Person, all obligations (including all
obligations in respect of principal, accrued interest, penalties, fees, and
premiums) of such Person (a) for borrowed money (including overdraft
facilities), (b) evidenced by notes, bonds, debentures, or similar Contractual
Obligations, (c) for the deferred purchase price of property, goods or services
(other than trade payables or accruals incurred in the Ordinary Course of
Business), (d) under capital leases (in accordance with IFRS), (e) in respect of
letters of credit and bankers’ acceptances, (f) for Contractual Obligations
relating to interest rate protection, swap agreements and collar agreements, and
(g) in the nature of Guarantees of the obligations described in clauses
(a) through (f) above of any other Person.
     “Disclosure Letter” means the letter dated as of the date of this Agreement
written and delivered by or on behalf of the Seller to the Purchaser, in the
form reasonably agreed upon by the Parties.
     “Effective Date” is defined in the Preamble.
     “Enforceable” means, with respect to any Contractual Obligation stated to
be enforceable by or against any Person, that such Contractual Obligation is a
legal, valid and binding obligation of such Person enforceable by or against
such Person in accordance with its terms, except to the extent that enforcement
of the rights and remedies created thereby is subject to bankruptcy, insolvency,
reorganization, moratorium, and other similar laws of general application
affecting the rights and remedies of creditors and to general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).
     “Environmental Law” means all applicable statutes and subordinate
legislation and other national, international or European Union laws, common
laws, guidance notes, or codes of practice insofar as they relate to or apply to
health, safety or environmental matters, from time to time, including those
Legal Requirements relating to any natural or artificial substances or materials
(whether solid, liquid, gas or otherwise and whether alone or in combination
with any other substance) capable of causing harm to human health and/or the
environment, including, for the avoidance of doubt, noise, light, radiation, and
vibration.
     “Equity Interests” means (a) any capital stock, share, partnership or
membership interest, unit of participation, or other similar interest (however
designated) in any Person and (b) any option, warrant, purchase right,
conversion right, exchange rights, or other Contractual Obligation which would
entitle any Person to acquire any such interest in such Person or otherwise
entitle any Person to share in the equity, profit, earnings, losses, or gains of
such Person (including stock appreciation, phantom stock, profit participation,
or other similar rights).
     “Escrow Agent” is defined in Section 3.3.
     “Escrow Agreement” is defined in Section 3.3.

5



--------------------------------------------------------------------------------



 



     “Escrowed Shares” is defined in Section 3.3.
     “Estimated Closing Balance Sheet” is defined in Section 2.6.
     “Estimated Closing Statement” is defined in Section 2.6.
     “Exchange Act” means the U.S. Securities Exchange Act of 1934.
     “Excluded Assets” is defined in Section 2.2.
     “Excluded Liabilities” is defined in Section 2.4.
     “Facility Agreement” means the facility agreement between Purchaser and the
Seller dated December 23, 2008, as amended and supplemented from time to time.
     “FDA” is defined in Section 4.16(b)(ii).
     “FDA Fraud Policy” is defined in Section 4.16(b)(vi).
     “FDCA” is defined in Section 4.16(b)(ii).
     “Filing Deadline” is defined in Section 7.11(a).
     “FRS” means a Financial Reporting Standard issued by the Accounting
Standards Board.
     “GAAP” means generally accepted accounting principles in the United States
as in effect from time to time.
     “GMP” is defined in Section 4.16(b)(ii).
     “Governmental Authority” means any federal, state, local, or foreign
government (or political subdivision thereof), any local, state, national, or
multinational organization or authority, any authority, agency or commission
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any arbitrator or arbitral body.
     “Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, ruling, determination, or award entered by or with any Governmental
Authority that is binding on any Person or any of its property under any Legal
Requirement.
     “Group” has the meaning given to it in Section 13(d)(3) of the Exchange
Act.
     “Guarantee” means, with respect to any Person, (a) any guarantee of the
payment or performance of, or any contingent obligation in respect of, any Debt
or other Liability of any other Person, (b) any other arrangement whereby credit
is extended to any obligor (other than such Person) on the basis of any promise
or undertaking of such Person (i) to pay the Debt or other Liability of such
obligor, (ii) to purchase any obligation owed by such obligor, (iii) to purchase
or lease assets under circumstances that are designed to enable such obligor to
discharge one or more of its obligations, or (iv) to maintain the capital,
working capital,

6



--------------------------------------------------------------------------------



 



solvency, or general financial condition of such obligor, and (c) any liability
as a general partner of a partnership or as a venturer in a joint venture in
respect of Debt or other obligations of such partnership or venture.
     “Half-Yearly Report” means the condensed set of unaudited financial
statements in the half-yearly report of the Seller Group for the six months
ended on the Half-Yearly Report Date comprising a consolidated income statement,
a consolidated statement of changes in equity and a consolidated cash flow
statement and related explanatory notes.
     “Half-Yearly Report Date” means June 30, 2008.
     “IFRS” means an International Accounting Standard or an International
Financial Reporting Standard issued by the International Accounting Standards
Board and to any related interpretation by the Standing Interpretations
Committee or its successor, the International Financial Reporting
Interpretations Committee.
     “Inbound IP Agreements” is defined in Section 4.15(b).
     “Indemnification Limit” is defined in Section 11.2.
     “Indemnification Threshold” is defined in Section 11.2.
     “Indemnified Party” means, with respect to any Indemnity Claim, the party
asserting such claim under Section 11.1 or 11.3, as the case may be.
     “Indemnifying Party” means, with respect to any Indemnity Claim, the party
under Section 11.1 or 11.3, as the case may be, against whom such claim is
asserted.
     “Indemnity Claim” means a claim for indemnity under Section 11.1 or 11.3.
     “Intellectual Property” means any and all of the following in any country:
Copyrights, Patents, Trademarks, domain name registrations, moral rights,
publicity rights, Trade Secrets, know how rights, software (including source
code and object code), data or other exclusivity rights, all inventions whether
or not patentable, and any other intellectual property rights or intangible
assets of any kind or nature whether owned, licensed or otherwise held.
     “Inter-Company Debt” means all Debt obligations between either the Seller
or Stem Cell Sciences LLC and the Acquired Group.
     “IP Agreements” is defined in Section 4.15(b).
     “ITEPA” is defined in Section 4.18(c).
     “Legal Requirement” means, with respect to any Person, any federal, state,
local, or foreign law, statute, standard, ordinance, code, rule, regulation,
resolution or promulgation, judicial interpretation, or any Governmental Order,
including any rules or requirements of the European Union, or any license,
franchise, permit, or similar right granted under any of the foregoing, or any
similar provision having the force or effect of law applicable to such Person or

7



--------------------------------------------------------------------------------



 



any of such Person’s property, assets, officers, directors, employees,
consultants, agents, Affiliates, or Representatives.
     “Liability” means, with respect to any Person, any liability or obligation
of such Person whether known or unknown, whether asserted or unasserted, whether
determined, determinable or otherwise, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, whether incurred or
consequential, whether due or to become due and whether or not required under
GAAP or IFRS, as applicable, to be accrued on the financial statements of such
Person.
     “Lien” means any mortgage, pledge, lien, security interest, charge, Claim,
condition, out-bound license, covenant not to sue, option, right of first offer
or refusal, buy/sell agreement, equitable interest, encumbrance, restriction on
transfer, conditional sale or other title retention device or arrangement
(including a capital lease), transfer for the purpose of subjection to the
payment of any Debt, or restriction on the creation of any of the foregoing or
any other restriction or covenant with respect to, or condition governing the
use, construction, transfer, receipt of income or exercise of any other
attribute of legal or equitable ownership, whether relating to any property or
right or the income or profits therefrom; provided, however, that the term
“Lien” will not include (i) statutory liens for Taxes to the extent that the
payment thereof is not in arrears or otherwise due, (ii) encumbrances in the
nature of zoning restrictions, easements, rights or restrictions of record on
the uses of real property if the same do not detract from the value of the
property encumbered thereby or impair the use of such property in the Business
as currently conducted, (iii) statutory or common law liens to secure landlords,
lessors or renters under leases or rental agreements confined to the premises
rented to the extent that no payment or performance under any such lease or
rental agreement is in arrears or is otherwise due, (iv) deposits or pledges
made in connection with, or to secure payment of, worker’s compensation,
unemployment insurance, old age pension programs mandated under applicable laws
or other social security regulations, and (v) statutory or common law liens in
favor of carriers, warehousemen, mechanics and materialmen, statutory or common
law liens to secure claims for labor, materials or supplies and other like
liens, which secure obligations to the extent that payment thereof is not in
arrears or otherwise due in the case of (i) - (v), which have been incurred in
the Ordinary Course of Business.
     “Losses” is defined in Section 11.1.
     “Management Accounts” means the unaudited accounts of the Acquired Group
and the unaudited consolidated accounts of the Seller and its Subsidiaries for
the period from the Half-Yearly Report Date to January 31, 2009 (comprising in
each case a balance sheet and income statement or, as the case may be, a
consolidated balance sheet and consolidated income statement).
     “Material Adverse Effect” means any change, event, circumstance, effect or
development that, individually or in the aggregate with all other changes,
events, circumstances, effects or developments that exists on the date of
determination of the occurrence of a Material Adverse Effect, has had or is
reasonable likely to have a material adverse effect on (a) the business, assets,
liabilities, condition (financial or other) or results of operations of the
Acquired Group, taken as a whole, (b) the ability of the Seller to consummate
the Contemplated Transactions or

8



--------------------------------------------------------------------------------



 



(c) the ability of Purchaser to operate the Business immediately after the
Completion, but excluding, in the case of clause (a), any change(s), event(s),
circumstance(s), effect(s) or development(s) concerning general financial,
market or economic conditions (in each case to the extent that the Acquired
Group is not disproportionately adversely affected).
     “Off-the-Shelf Software” means software, other than open source software,
obtained from a Third Party, whether run on the Acquired Group’s systems or
accessed on an application service provider basis, (i) on general commercial
terms and which continues to be widely available on such commercial terms,
(ii) which is not distributed with or incorporated in any of the Acquired
Products or services, (iii) which is used for business infrastructure or other
internal purposes, and (iv) was licensed for fixed payments of less than
US$25,000 in the aggregate or annual or periodic payments of less than US$25,000
per year.
     “OFT” means the Office of Fair Trading of the United Kingdom.
     “Operating Subsidiaries” means, collectively, Stem Cell Sciences Australia
(Pty) Ltd and Stem Cell Sciences (UK) Limited.
     “Ordinary Course of Business” means an action taken by any Person in the
ordinary course of such Person’s business which is consistent with the past
customs and practices of such Person (including past practice with respect to
quantity, amount, magnitude, and frequency).
     “Ordinary Shares” means Ordinary Shares of 1 pence each in the capital of
the Seller, each of which carries pari passu voting rights.
     “Organizational Documents” means, with respect to any Person (other than an
individual), (a) the memorandum of association, articles of association or
certificate of incorporation or organization of such Person and any other
similar documents adopted or filed in connection with the creation, formation or
organization of such Person and (b) all bylaws, voting agreements and similar
documents, instruments or agreements relating to the organization or governance
of such Person, in each case, as amended or supplemented.
     “Outbound IP Agreements” is defined in Section 4.15(b).
     “Party” means either the Seller or the Purchaser and their permitted
successors or assigns, respectively; and the term “Parties” refers to both of
them together.
     “Patents” means (a) all national, regional and international patents and
patent applications, including provisional patent applications, (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from any of the foregoing,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals, and continued prosecution applications and any and all
rights to claim priority from any of the foregoing, (c) any and all patents that
have issued or in the future issue from the foregoing patent applications ((a)
and (b)), including utility models, petty patents, design patents, and
certificates of invention, (d) any and all extensions or restorations by
existing or future extension or restoration mechanisms, including revalidations,
reissues, re-examinations, and extensions (including any supplementary
protection certificates and the like) of the foregoing patents or patent
applications ((a), (b) and (c)), and (e) any similar

9



--------------------------------------------------------------------------------



 



rights, including so-called pipeline protection, or any importation,
revalidation, confirmation, or introduction patent or registration patent or
patent of additions to any such foregoing patent applications and patents.
     “Permits” means, with respect to any Person, any license, franchise,
permit, consent, approval, right, privilege, certificate, or other similar
authorization issued by, or otherwise granted by, any Governmental Authority or
any other Person to which, or by which, such Person is subject or bound or to
which, or by which, any property, business, operation, or right of such Person
is subject or bound.
     “Permitted Liens” is defined in Section 2.1.
     “Person” means any individual or corporation, association, partnership,
limited liability company, joint venture, joint stock or other company, business
trust, trust, organization, Governmental Authority, or other entity of any kind.
     “Post-Completion Tax Period” means any Tax Period beginning after the
Completion Date and that portion of a Straddle Period beginning after the
Completion Date.
     “Pre-Completion Tax Period” means any Tax Period ending on or before the
Completion Date and the portion of any Straddle Period ending on the Completion
Date.
     “Properties” means (a) Units 13 and 14, Meditrina, Babraham Research
Campus, Cambridge, England; (b) Minerva Building, Babraham Research Campus,
Cambridge, England and (c) Level 2 of Building 75 at the Strip at Monash
University, Clayton, Victoria, Australia.
     “Prospectus” is defined in Section 7.11(b)(i).
     “Purchaser” is defined in the Preamble.
     “Purchaser Common Stock” means the common stock, par value US$.01 per
share, of Purchaser.
     “Purchaser Drop Dead Date” is defined in Section 10.1(b).
     “Purchaser Shares” is defined in Section 2.5.
     “Purchaser Indemnified Person” is defined in Section 11.1.
     “Quality System Regulations” is defined in Section 4.16(b)(ii).
     “Records” is defined in Section 3.4(m).
     “Registered Intellectual Property” is defined in Section 4.15(a).
     “Registration Period” is defined in Section 7.11(a).
     “Registration Statement” is defined in Section 7.11(a).

10



--------------------------------------------------------------------------------



 



     “Regulation S” is defined in Section 4.34.
     “Relevant Benefits” is defined in Section 4.19.
     “Representative” means, with respect to any Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants and financial advisors.
     “Required Effective Date” is defined in Section 7.11(a).
     “Required Stockholder Vote” is defined in Section 4.3(d).
     “Restricted Territories” means: (a) the United Kingdom, the Channel
Islands, the Isle of Man, and the Republic of Ireland; (b) Australia; (c) the
United States; (d) Japan and the rest of Asia east of Pakistan; and (e) any
other country in which any company in the Acquired Group carries on business at
the time of Completion.
     “Retained Agreements” is defined in Section 2.2(c).
     “SEC” is defined in Section 5.10.
     “SEC Reports” is defined in Section 5.10.
     “Second Facility Agreement” is defined in Section 7.13.
     “Securities Act” means the U.S. Securities Act of 1933.
     “Seller” is defined in the Preamble.
     “Seller Drop Dead Date” is defined in Section 10.1(c).
     “Seller Group” means the Seller and its direct and indirect Subsidiaries
from time to time, or any of them.
     “Seller Indemnified Person” is defined in Section 11.3.
     “Seller’s Knowledge” and similar phrases means the actual knowledge, after
reasonable investigation and inquiry, of each or any of Alastair Riddell,
Giorgio Reggiani, Timothy Allsopp, George Murphy and George Schlich.
     “Seller Security Holders” means the holders of Equity Interests in the
Seller.
     “Significant Security Holders” means such Persons as hold (or otherwise
exercise the power to exercise the voting rights attaching to), collectively,
not less than 30% of the Seller’s Ordinary Shares.
     “Stockholders Meeting” means a general meeting of the Seller’s stockholders
for the purpose of approving and adopting the Acquisition and the Contemplated
Transactions.

11



--------------------------------------------------------------------------------



 



     “Stock Transfer Forms” means the stock transfer forms by which the Seller’s
interest in the Acquired Shares will be transferred to the Purchaser, which will
be in the form of Exhibit A1-A2.
     “Straddle Period” means any Tax Period beginning before and ending after
the Completion Date.
     “Subsidiary” means, with respect to any specified Person, any other Person
of which such specified Person will, at the time, directly or indirectly through
one or more Subsidiaries, (a) own at least 50% of the outstanding capital stock
(or other shares of beneficial interest) entitled to vote generally, (b) hold at
least 50% of the partnership, limited liability company, joint venture, or
similar interests or (c) be a general partner, managing member or joint
venturer.
     “Stem Cell Sciences Australia” means Stem Cell Sciences (Australia) Pty
Limited, a private limited company registered in Australia (Registered Number
ACN 063 293 130) having its Registered Office at Level 2 of Building 75 at the
Strip at Monash University, Clayton, Victoria, Australia, certain details of
which are set out in Schedule 1.1(a).
     “Stem Cell Sciences LLC” means Stem Cell Sciences LLC, a California limited
liability corporation with its principal office at 845 Oak Grove Avenue,
Suite 220, Menlo Park, California 94025.
     “Stem Cell Sciences UK” means Stem Cell Sciences (UK) Limited, a private
limited company registered in Scotland (Registered Number SC209852) having its
Registered Office at Saltire Court, 20 Castle Terrance, Edinburgh, Lothian EH1 2
ED, United Kingdom certain details of which are set out in Schedule 1.1(a).
     “Tax” or “Taxes” means (a) any and all federal, state, local, or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar, including
FICA), unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or escheat liability, or other tax of any kind or any charge of any kind in the
nature of (or similar to) taxes whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not and (b) any liability for the payment
of any amounts of the type described in clause (a) of this definition as a
result of being a member of an affiliated, consolidated, combined, or unitary
group for any period, as a result of any tax sharing or tax allocation
agreement, arrangement or understanding, or as a result of being liable for
another person’s taxes as a transferee or successor, by contract or otherwise.
     “Tax Document” is defined in Section 12.3.1.
     “Tax Period” means any period prescribed by any Governmental Authority for
which a Tax Return is required to be filed or a Tax is required to be paid.
     “Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes supplied or required to be
supplied to a Taxing Authority, including any schedule or attachment thereto,
and including any amendment thereof.

12



--------------------------------------------------------------------------------



 



     “Taxing Authority” means any Governmental Authority having jurisdiction
with respect to any Tax.
     “Technical Confidential Information” means information not in the public
domain, which any Representative of the Seller or any of its Subsidiaries
received or obtained at any time by reason of, or in connection with, his or her
relationship with either the Acquired Group or the Business, which is of a
technical nature, including: the Acquired Group’s scientific data; clinical and
pre-clinical information; computer software and passwords; Trade Secrets; and
Technology.
     “Technology” means all inventions, works, discoveries, innovations,
information (including ideas, research and development, know-how, formulas,
methods, processes and techniques, methods, data, clinical trial data, clinical
trial protocols, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, business and marketing plans and proposals,
documentation and manuals), cell lines, plasmids encoding any DNA sequence,
biologic or chemical materials, or other compositions of matter, computer
software, firmware, computer hardware, devices, electronic, electrical and
mechanical equipment and all other forms of technology, including improvements,
modifications, works in process, derivatives or changes, whether tangible or
intangible, embodied in any form, whether or not protectable or protected by
patent, copyright, mask work right, trade secret law or otherwise, and all
documents and other materials recording any of the foregoing.
     “Termination Date” is defined in Section 10.1.
     “Third Party” means any Person other than a Party or their respective
Subsidiaries.
     “Third Party Claim” is defined in Section 11.6(a).
     “Trademarks” means any word, name, symbol, color, designation or device or
any combination thereof for use in the course of trade, including any trademark,
registered trademark, application for registration of trademark, service mark,
trade dress, brand mark, trade name, registered trade name, application for
registration of trade name, brand name, domain name, logo, or business symbol.
     “Trade Secrets” means all confidential information and trade secrets such
as confidential know-how, inventions, discoveries, improvements, concepts,
ideas, methods, processes, designs, plans, schematics, drawings, formulae,
technical data, specifications, research and development information, technology
and product roadmaps, and data bases.
     “Transaction Expenses” is defined in Section 7.8.
     “Transfer Taxes” is defined in Section 12.1.
     “Valuation Methodology” means, for a particular date, (i) the 10-day
volume-weighted average price per share of Purchaser Common Stock on the NASDAQ
Global Market or other trading market where such security is listed or traded as
reported by Bloomberg Financial Markets (or a comparable reporting service of
national reputation selected by the Purchaser and reasonably acceptable to the
Seller if Bloomberg Financial Markets is not then reporting sales prices of such
security) (collectively, “Bloomberg”) for the ten (10) consecutive trading days

13



--------------------------------------------------------------------------------



 



immediately preceding the applicable date, or (ii) if the NASDAQ Global Market
is not the principal trading market for the shares of Purchaser Common Stock,
the 10-day volume-weighted average price reported by Bloomberg on the principal
trading market per share of Purchaser Common Stock during the same period, or,
if there are no volume-weighted average prices for such period, the last sales
price reported by Bloomberg for such period, or (iii) if neither of the
foregoing applies, the last sales price of such security in the over-the-counter
market on the pink sheets or bulletin board for such security as reported by
Bloomberg, or if no sales price is so reported for such security, the last bid
price of such security as reported by Bloomberg or (iv) if fair market value
cannot be calculated as of such date on any of the foregoing bases, the fair
market value will be as determined by the board of directors of the Purchaser in
the exercise of its good faith judgment.
     “Voting Agreement” means an irrevocable voting agreement entered into by
any of the Significant Security Holders in the form attached hereto as
Exhibit B.
     “Working Capital” means (i) current assets net of any cash, cash
equivalents and short-term or other marketable investments, minus (ii) current
liabilities net of any Inter-Company Debt, in each case determined in a manner
consistent with that adopted in the preparation of the Accounts.
     “Working Capital Shortfall” is defined in Section 2.6.
     “Working Capital Target” means £(200,000).
     1.2. In this Agreement (unless the context requires otherwise):
(a) references to a Section, Clause, Article, Exhibit, or Schedule means a
section, clause, article, exhibit, or schedule of this Agreement, unless another
document is specified;
(b) any reference to this Agreement includes the Introduction, Exhibits,
Schedules, and Disclosure Letter, and includes any amendments to the Agreement
or to the Introduction, Exhibits, Schedules, and/or Disclosure Letter that the
Parties may duly enter into, from time to time after the Effective Date, in
accordance with Section 13.3;
(c) any reference to any statute, statutory provision or subordinate legislation
is to be construed as a reference to the same as it may have been, or may from
time to time be, amended, modified, consolidated, or re-enacted and in force,
and any reference to a statute or statutory provision includes any subordinate
legislation made under it;
(d) references to a particular Person include such Person’s successors and
assigns to the extent not prohibited by this Agreement;
(e) any gender includes a reference to the other genders;
(f) words in the singular or plural form include the plural and singular form,
respectively;

14



--------------------------------------------------------------------------------



 



(g) “directly or indirectly” means either alone or jointly with any other Person
and whether on his own account or in partnership with another or others or as
the holder of any interest in or as officer, employee, or other Representative
of, or consultant to, any other Person;
(h) any phrase introduced by the terms “including,” “include,” “in particular,”
or a similar expression will be construed as illustrative and will not limit the
sense of the words preceding those terms, unless preceded by the word “not”;
(i) any reference to something being “in writing” or “written” will include a
reference to that thing being produced by any legible and non-transitory
substitute for writing (including in electronic form) or partly in one manner
and partly in another; and
(j) where it is necessary to determine whether a monetary limit or threshold set
out in this Agreement has been reached or exceeded (as the case may be) and the
value of the relevant claim or any of the relevant claims is expressed in a
currency other than U.S. dollars, the value of each such claim will be
translated into U.S. dollars at the prevailing exchange rate applicable to that
amount of that non-U.S. dollar currency by reference to middle-market rates
quoted by the Royal Bank of Scotland plc immediately before close of business in
London on the date of receipt by the relevant Person(s) of written notification
in accordance with this Agreement of the existence of such claim, or if such day
is not a Business Day, on the Business Day immediately preceding such day.
1.3. The Section, Clause, Article, Exhibit, and Schedule headings in this
Agreement are included for convenience only and do not affect the interpretation
of this Agreement.

2.   THE ACQUISITION.

2.1. Purchase and Sale of the Acquired Assets. The Seller agrees to sell,
transfer, convey, assign, and deliver to Purchaser with full title guarantee,
and Purchaser agrees to purchase from the Seller, at the Completion and subject
to and upon the terms and conditions contained herein, free and clear of any
Liens other than the Liens set forth on Schedule 2.1 (the “Permitted Liens”)
(and in the case of the Assigned Agreements, subject to the terms of the
Assigned Agreements, the Assignment and Assumption Agreements and the provisions
of Section 2.8), all of the Seller’s right, title and interest in, to and under
all of the following assets, properties and rights (whether tangible or
intangible, whether real, personal or mixed, whether fixed, contingent or
otherwise and including the Seller’s Intellectual Property rights contained
therein or related thereto) (collectively, the “Acquired Assets”):
(a) all of the Acquired Shares, with effect from and including the Completion
Date to the intent that as from that date all rights and advantages accruing to
the Acquired Shares, including any dividends or distributions declared or paid
on the Acquired Shares after that date, will belong to the Purchaser;
(b) all Inter-Company Debt payable to the Seller or Stem Cell Sciences LLC;

15



--------------------------------------------------------------------------------



 



(c) all goodwill and going concern value of the Business, insofar as the same is
held by the Seller (as opposed to the Acquired Group);
(d) the written contracts, which will be assigned to Purchaser effective as of
the Completion Date, set forth on Schedule 2.1(d) (collectively, the “Assigned
Agreements”);
(e) the Seller’s rights and obligations under any other grants, collaborations
or material agreements to the extent comprising (or to the extent used in the
operation of) the Business; and
(f) all other assets, properties and rights of the Seller to the extent
comprising (or to the extent used in the operation of) the Business, other than
the Excluded Assets.
     The Parties acknowledge that Purchaser is acquiring, by virtue of its
acquisition of the Acquired Shares, an indirect ownership interest (as
stockholder) over the assets, properties, goodwill and rights of the Acquired
Group.
2.2. Excluded Assets. The Seller hereby retains and will not transfer, assign,
convey or otherwise transfer to Purchaser any of the following assets,
properties or rights (the “Excluded Assets”):
(a) all of the outstanding Equity Interests of Stem Cell Sciences LLC, a
California limited liability company;
(b) cash, cash equivalents and short-term or other marketable investments of the
Seller Group;
(c) the written contracts, which will be retained (and, if the Seller so elects,
may be hereafter terminated) by the Seller, set forth on Schedule 2.2(c)
(collectively, the “Retained Agreements”); and
(d) the statutory books, registers, minutes, Tax records, accounts, schedules of
creditors and other administrative records (including relevant correspondence,
documents, files and memoranda) of the Seller (as distinct from the Records of
the Acquired Group).
2.3. Assumed Liabilities. At the Completion, Purchaser will assume (and from and
after the Completion Purchaser will satisfy, perform and otherwise discharge
when due and, on the terms and subject to the conditions of Section 11, will
hold the Seller harmless with respect to) in accordance with their respective
terms only, the following specified obligations and liabilities of the Seller
(collectively, the “Assumed Liabilities”), but no others:
(a) obligations and any other Liabilities accruing after the Completion Date
(i.e., post-Completion Liabilities) under any of the Assigned Agreements;

16



--------------------------------------------------------------------------------



 



(b) the Liabilities accruing after the Completion Date (i.e., post-Completion
Liabilities) in respect of the Liabilities of the Acquired Group;
(c) the Liabilities accruing after the Completion Date (i.e., post-Completion
Liabilities) in respect of the Liabilities arising in connection with the
Acquired Assets; and
(d) any Liability of the Seller Group in respect of the Facility Agreement or
the Second Facility Agreement.
Purchaser is not assuming, and will not be deemed to have assumed by virtue of
acquiring the Acquired Assets or the Assumed Liabilities, any obligations or
liabilities of the Seller or Stem Cell Sciences LLC other than the Assumed
Liabilities specifically described above. No assumption by Purchaser of any of
the Assumed Liabilities will relieve, or be deemed to relieve, the Seller or
Stem Cell Sciences LLC from any Contractual Obligation or Liability under this
Agreement with respect to any representations or warranties made by the Seller
to Purchaser. Notwithstanding the foregoing, the Parties acknowledge that
Purchaser’s acquisition of the Acquired Shares at Completion will make it the
sole stockholder of the Acquired Group.
2.4. Excluded Liabilities. Notwithstanding anything in this Agreement to the
contrary, Purchaser is not assuming (and the Seller will satisfy and perform
when due and, on the terms and subject to the conditions of Section 11, will
hold Purchaser harmless with respect to) any Liabilities of either the Seller or
Stem Cell Sciences LLC other than the Assumed Liabilities (the “Excluded
Liabilities”). For the avoidance of doubt, the Excluded Liabilities include:
(a) any Liability of either the Seller or Stem Cell Sciences LLC for or in
respect of any and all Taxes (or the non-payment thereof) of either the Seller
or Stem Cell Sciences LLC (whether incurred on, prior to or subsequent to
Completion) and any Liability for any and all Taxes levied with respect to the
Acquired Assets that are allocated to the Seller pursuant to Section 12.4;
(b) any Liability of either the Seller or Stem Cell Sciences LLC for or in
respect of Debt;
(c) any Liability of either the Seller or Stem Cell Sciences LLC to indemnify
any Person by reason of the fact that such Person is or was a director, officer,
employee, stockholder, or agent of the Seller or is or was serving at the
request of the Seller as a partner, trustee, director, officer, employee, or
agent of another entity;
(d) any Liability of either the Seller or Stem Cell Sciences LLC arising as a
result of, or out of any Claim or Action pertaining to, or relating in any way
to, either the Seller or Stem Cell Sciences LLC initiated at any time, whether
or not described in any Schedule hereto, including any Liability of either the
Seller or Stem Cell Sciences LLC arising from any Action initiated at any time
in respect

17



--------------------------------------------------------------------------------



 



of anything done, suffered to be done or omitted to be done by either the Seller
or Stem Cell Sciences LLC or any of their respective Representatives or any
holder of any of Seller’s Equity Interests;
(e) any Liability of the Seller arising under or incurred in connection with the
making or performance of this Agreement, the Ancillary Agreements or any of the
other agreements contemplated hereby or thereby;
(f) any Liability of the Seller arising out of any employee benefits or the
termination of any employee benefits;
(g) any Liability of the Seller of any kind (including as a result of the sale
of the Acquired Assets or as a result of the termination of employment by the
Seller of employees or other labor claims) to employees of the Seller or in
respect of payroll taxes for employees of the Seller, including any Liabilities
of the Seller arising under or with respect to any applicable Legal Requirements
respecting employment and employment practices, terms and conditions of
employment, occupational safety and health, worker classification and wages and
hours, in each case, with respect to its current and former employees,
directors, officers, consultants, and independent contractors;
(h) any Liability of the Seller under or with respect to any lease, contract,
arrangement, commitment, or Contractual Obligation (other than post-Completion
Liabilities under the Assigned Agreements);
(i) any Liability of either the Seller or Stem Cell Sciences LLC under any bulk
sales law of any jurisdiction, under any common law doctrine of de facto merger
or successor liability or otherwise by operation of law;
(j) any Liability of either the Seller or Stem Cell Sciences LLC in respect of
Losses, Claims or Legal Requirements incurred under or with respect to any
Environmental Law; and
(k) any Liabilities of either the Seller or Stem Cell Sciences LLC which are
undisclosed or contingent or which relate to or arise from the breach of any
Contractual Obligation or violation of any Legal Requirement prior to or at the
Completion.
2.5. Purchase Price. As consideration for the Acquisition, the Purchaser agrees
to:

18



--------------------------------------------------------------------------------



 



2.5.1. at Completion, waive all right, title and interest (including, without
limitation, all right to repayment of all loan monies and accrued interest) in
respect of all monies outstanding (and all other Liabilities of the Seller)
under the Facility Agreement and the Second Facility Agreement (and to release
all liens, charges and other security interests granted in respect thereof);
2.5.2. at Completion, issue to the Seller an aggregate amount of 2,650,000
shares of Purchaser Common Stock, less the Working Capital Shortfall, if any
(the “Purchaser Shares”). Upon Completion, the Purchaser Shares will be duly
authorized, fully paid and nonassessable, and will be issued as follows:
(a) 2,120,000 shares of Purchaser Common Stock to be issued to the Seller, less
the Working Capital Shortfall, if any; and
(b) 530,000 shares of Purchaser Common Stock to be issued to the Escrow Agent in
accordance with Section 3.3.
2.5.3. In the event of any issuances of Purchaser Common Stock pursuant to any
stock split, dividend or distribution payable in additional shares of capital
stock to holders of Purchaser Common Stock subsequent to the Effective Date and
prior to the issuance of the Purchaser Shares at Completion, the number of
Purchaser Shares will appropriately be adjusted.
2.6. Minimum Working Capital.
(a) Estimated Balance Sheet. The Seller will prepare or cause to be prepared,
and delivered to the Purchaser not later than five Business Days prior to the
expected Completion Date, an estimated consolidated balance sheet of the
Acquired Group as of immediately prior to the Completion disclosing the material
assets and liabilities of the Acquired Group and the material financial
commitments in existence as at the Completion Date (the “Estimated Closing
Balance Sheet”), together with a written statement setting forth in reasonable
detail its estimate of the Working Capital as of immediately prior to the
Completion as reflected on the Estimated Closing Balance Sheet (the “Estimated
Closing Statement”). The Estimated Closing Balance Sheet and the Estimated
Closing Statement will be prepared with reasonable skill and care by the Seller
and in a manner consistent with that adopted in the preparation of the Accounts
and will be updated by the Seller immediately prior to the Completion.
(b) Adjustment to Purchase Price. If the Working Capital reflected on the
Estimated Closing Statement is less than the Working Capital Target, then number
of Purchaser Shares will be reduced by the amount of such shortfall (the
“Working Capital Shortfall”) on a dollar-for-dollar basis, valuing the shares of
Purchaser Common Stock in accordance with the Valuation Methodology as of the
Completion Date.
2.7. Withholding. Purchaser will be entitled to deduct and withhold Taxes from
any amounts payable or otherwise deliverable pursuant to this Agreement if such
withholding

19



--------------------------------------------------------------------------------



 



is required under the Code or any provision of applicable Legal Requirements. To
the extent such amounts are so deducted or withheld and paid to the appropriate
Taxing Authority, such amounts will be treated for all purposes under this
Agreement as having been paid to the Person to whom such amounts would otherwise
have been paid.
2.8. Assigned Agreements. If and to the extent the consent or approval of any
third party is required for the assignment or transfer of any Assigned Agreement
then:
(a) the Parties will use commercially reasonable efforts to obtain the consent
or approval of such third party prior to, but conditional on, Completion
(including, without limitation, the entering into of any agreement, assurance or
guarantee by the Purchaser reasonably required by such third party);
(b) if and to the extent that any such consent or approval is not obtained prior
to Completion (including, without limitation, if any third party signature is
required to any Assignment and Assumption Agreement(s)), the Parties will
nevertheless proceed to Completion and will thereafter continue to use
commercially reasonable efforts to obtain the consent or approval of such third
party as soon as reasonably practicable (including, without limitation, the
entering into of any agreement, assurance or guarantee by the Purchaser
reasonably required by such third party) but, conditional on Completion, until
such time as such assignment is effective: (i) the Seller will not undertake any
action in breach of the terms of such Assigned Agreement other than pursuant to
this Section (b) or otherwise with the prior written consent of the Purchaser;
(ii) the Purchaser will procure that the Acquired Group will perform and satisfy
the obligations and Liabilities of the Seller under such Assigned Agreement;
(iii) the Seller will transfer and pay to the Purchaser all consideration and
other sums (if any) received by the Seller under such Assigned Agreement
subsequent to Completion and otherwise take such further actions as may be
reasonably necessary or desirable (subject to applicable Laws and the terms of
the Assigned Agreement) in order to confer the benefits of the Seller under such
Assigned Agreement on the Purchaser; and (iv) the Seller will take such further
action as may be reasonably required by the Purchaser in relation to the
enforcement of Purchaser’s rights under such Assigned Agreement, subject to the
Purchaser indemnifying and holding the Seller harmless in respect of any
Liability arising in connection with any action so taken by the Seller (and the
Seller will be entitled to require that the Purchaser provide payment in advance
in respect of any such Liability which may so arise as a condition precedent to
the Seller undertaking any such action).

3.   THE EFFECTIVE DATE AND COMPLETION.

3.1. Obligations of the Parties on the Effective Date. On the Effective Date:
(a) The Seller will deliver, or procure to be delivered to Purchaser, the
following:
(i) this Agreement, duly executed by the Seller;

20



--------------------------------------------------------------------------------



 



(ii) the Disclosure Letter, duly executed by the Seller;
(iii) minutes of the meeting of the board of directors of Seller approving the
entry into this Agreement, the delivery of the Disclosure Letter and the
approval of the Contemplated Transactions;
(iv) the Voting Agreements (to the extent that such have been delivered to the
Seller by the Significant Security Holders on or prior to the Effective Date),
each duly executed by the Significant Security Holder which is a party thereto;
(v) the Second Facility Agreement, duly executed by the Seller; and
(vi) .
(b) The Purchaser will deliver, or procure to be delivered to Seller, the
following:
(i) this Agreement, duly executed by the Purchaser;
(ii) a copy of the resolutions adopted by the board of directors of Purchaser
approving the entry into this Agreement and the approval of the Contemplated
Transactions; and
(iii) the Second Facility Agreement, duly executed by the Purchaser.
3.2. Completion. The completion of the Acquisition (the “Completion”) will take
place on a date to be specified by the Seller and Purchaser, which will be no
later than the second Business Day after satisfaction or waiver of all of the
Conditions set forth in Sections 8 and 9, at the offices of Macfarlanes LLP, 20
Cursitor Street, London, England EC4A 1LT, unless another date or place is
agreed to in writing by the Parties.
3.3. Escrow. At the Completion, 530,000 shares of Purchaser Common Stock (the
“Escrowed Shares”) will be delivered by Purchaser to JPMorgan Chase Bank, N.A.,
as escrow agent (the “Escrow Agent”), pursuant to the provisions of an escrow
agreement in substantially the form attached as Exhibit C hereto, subject to any
amendments to such form requested by the Escrow Agent and mutually agreed to by
the Purchaser and Seller (the “Escrow Agreement”). The Escrow Agreement will be
entered into prior to the Completion Date, by and among the Purchaser, the
Seller and the Escrow Agent, and will provide Purchaser with recourse against
the Escrowed Shares held in escrow by the Escrow Agent with respect to Losses
and the Seller’s indemnification obligations under Section 11, subject to the
terms and conditions set forth in the Escrow Agreement and in Section 11. The
Escrowed Shares (or any portion thereof) will be distributed to the Seller at
the times, and upon the terms and conditions, set forth in the Escrow Agreement.
3.4. Completion Obligations of the Seller. At the Completion, the Seller will
deliver or procure to be delivered to the Purchaser, if such is not already in
the Purchaser’s possession:

21



--------------------------------------------------------------------------------



 



(a) duly executed Stock Transfer Forms in favor of the Purchaser in respect of
the Acquired Shares;
(b) the original certificates for the Acquired Shares;
(c) any other document which may reasonably be required to give good title to
the Acquired Shares or which may be necessary to enable the Purchaser to procure
the registration of the Acquired Shares in the name of the Purchaser or its
nominee(s);
(d) the compliance certificate, as described in Section 8.4;
(e) a power of attorney in the form set out in Exhibit D, pursuant to which the
Seller will confer on the Purchaser all right to vote and otherwise exercise
rights attaching to, and received dividends and distributions made in respect
of, the Acquired Shares pending registration of Acquired Shares in the statutory
books of the Company;
(f) the Estimated Closing Balance Sheet and the Estimated Closing Statement;
(g) a copy of the minutes of a meeting of the directors of the Seller (certified
as true by an officer of the Seller) and at which meeting the directors of the
Seller approved the execution and entering into of the Ancillary Agreements to
which the Seller is party, and the performance of the obligations of the Seller
under such agreements (subject to the terms thereof and the conditions set out
therein);
(h) a copy of a resolution passed by the stockholders of the Seller (certified
as true by an officer of the Seller) and which resolution approved the
Contemplated Transactions to the extent required by Rule 15 of the AIM Rules for
Companies;
(i) a copy of the minutes of a meeting of the directors of the Company (in the
form marked Exhibit E1 and certified as true by an officer of the Company) and
at which meeting the directors of the Company approved, conditional on
Completion:
(i) the transfer of the Acquired Shares by the Seller to the Purchaser is
approved and, conditional on the delivery to the Company of duly executed and
stamped Stock Transfer Forms, that such transfer be recorded in the statutory
books of the Company and that thereupon a new share certificate be issued to the
Purchaser in respect thereof;
(ii) that Martin McGlynn, Rodney Young and Ann Tsukamoto be appointed as
directors of the Company;
(iii) that Ken Stratton be appointed as company secretary of the Company;

22



--------------------------------------------------------------------------------



 



(iv) that George Koshy be appointed as assistant company secretary of the
Company; and
(v) that the existing bank mandates of the Company be terminated and that the
Company enter into new bank mandates authorizing Martin McGlynn, Rodney Young
and Ann Tsukamoto as the new directors of the Company, Ken Stratton as the new
company secretary, and George Koshy as the assistant company secretary, to have
power and authority to sign checks on behalf of the Company and otherwise to
give instructions to the Company’s bank in relation to matters concerning the
payment of monies from the Company’s bank accounts;
(j) a copy of the minutes of a meeting of the directors of the Stem Cell
Sciences Australia (in the form marked Exhibit E2 and certified as true by an
officer of the Stem Cell Sciences Australia) and at which meeting the directors
of Stem Cell Sciences Australia approved, conditional on Completion:
(i) that Martin McGlynn, Rodney Young, Ann Tsukamoto, and an Australian national
to be selected by the Purchaser be appointed as directors of Stem Cell Sciences
Australia;
(ii) that Ken Stratton be appointed as company secretary of Stem Cell Sciences
Australia;
(iii) that George Koshy be appointed as assistant company secretary of Stem Cell
Sciences Australia; and
(iv) that the existing bank mandates of Stem Cell Sciences Australia be
terminated and that Stem Cell Sciences Australia enter into new bank mandates
authorizing Martin McGlynn, Rodney Young and Ann Tsukamoto as the new directors
of Stem Cell Sciences Australia, Ken Stratton as the new company secretary, and
George Koshy as the assistant company secretary, to have power and authority to
sign checks on behalf of Stem Cell Sciences Australia and otherwise to give
instructions to Stem Cell Sciences Australia’s bank in relation to matters
concerning the payment of monies from Stem Cell Sciences Australia’s bank
accounts;
(k) a copy of the minutes of a meeting of the directors of the Stem Cell
Sciences UK (in the form marked Exhibit E3 and certified as true by an officer
of the Stem Cell Sciences UK) and at which meeting the directors of Stem Cell
Sciences UK approved, conditional on Completion:
(i) that Martin McGlynn, Rodney Young and Stewart Craig be appointed as
directors of Stem Cell Sciences UK;
(ii) that Ken Stratton be appointed as company secretary of Stem Cell Sciences
UK;

23



--------------------------------------------------------------------------------



 



(iii) that George Koshy be appointed as assistant company secretary of Stem Cell
Sciences UK; and
(iv) that the existing bank mandates of Stem Cell Sciences UK be terminated and
that Stem Cell Sciences UK enter into new bank mandates authorizing Martin
McGlynn, Rodney Young and Stewart Craig as the new directors of Stem Cell
Sciences UK, Ken Stratton as the new company secretary, and George Koshy as the
assistant company secretary, to have power and authority to sign checks on
behalf of Stem Cell Sciences UK and otherwise to give instructions to Stem Cell
Sciences UK’s bank in relation to matters concerning the payment of monies from
Stem Cell Sciences UK’s bank accounts;
(l) the common seal (if any) and statutory books (including registers and
minutes books) of each member of the Acquired Group made up to the Completion
Date and all certificates of incorporation and certificates of incorporation on
change of name of each member of the Acquired Group;
(m) save to the extent that they are kept at the Properties, all books of
account, financial and accounting records, correspondence, documents, files,
memoranda and other papers relating to each member of the Acquired Group (the
“Records”);
(n) certificates for all the issued shares held in Stem Cell Sciences Australia
and Stem Cell Sciences UK registered in the name of the Company (save to the
extent already within the possession, custody or control of the Purchaser);
(o) a duly updated schedule to the license agreement dated January 31, 2006, by
and between Stem Cell Sciences Australia (Pty) Ltd (f/d/b/a Stem Cell Sciences
Limited) and the University of Edinburgh in a form reasonably satisfactory to
Purchaser sufficient to show the license of the rat ES cell technology (pat.
app. no. PCT/GB2007/002913);
(p) a license agreement between Stem Cell Sciences Australia (Pty) Ltd (f/d/b/a
Stem Cell Sciences Limited) and the University of Edinburgh (in a form
reasonably acceptable to the Purchaser) in respect of the license of the cancer
NSC cell line (provisional application entitled “Neural Tumor Stem Cells and
Methods of Use Thereof,” docket no. 50037/007001);
(q) letters of resignation from office in the agreed form marked Exhibit F1 to
F9 from Dr. Thomas Michael Dexter, Harry Karelis, Dr. Alastair James Riddell,
Leslie Harold Webb, Timothy Eugene Allsopp, Lorna Peers, Giorgio Reggiani, Peter
Mountford and Paul Bello, in each case acknowledging under seal that the writer
has no claim against the Company or any of the Operating Subsidiaries for
compensation for loss of office or otherwise;
(r) a copy of a letter from KPMG Audit Plc resigning their office as auditors of
the Company, Stem Cell Sciences Australia and Stem Cell Sciences UK with effect
from the Completion Date and in respect of the Company and Stem Cell

24



--------------------------------------------------------------------------------



 



Sciences UK accompanied by the statement required by Companies Act 2006 section
519, with an original of such letter to be deposited at the registered office of
the Company and Stem Cell Sciences UK;
(s) the Assignment and Assumption Agreements duly executed by the Seller
(subject to Section 2.8); and
(t) compromise agreements between the Company and each of the individuals listed
on Schedule 3.4(t) in form and substance reasonably satisfactory to the
Purchaser.
3.5. Completion Obligations of the Purchaser. At the Completion, Purchaser will
procure that:
(a) on the Completion Date, the Purchaser Shares (other than the Escrowed
Shares) are issued to the Seller and the Escrowed Shares are issued to the
Escrow Agent in accordance with Section 2.5, and within 2 Business Days of
Completion there is delivered to the Seller, a share certificate issued in the
name of the Seller showing the Seller to be the registered holder of the
Purchaser Shares (other than the Escrowed Shares) and a share certificate issued
in the name of the Escrow Agent in respect of the Escrowed Shares; and
(b) the following are delivered to the Seller, or such other person as Seller
may direct:
(i) the Assignment and Assumption Agreements, duly executed by Purchaser;
(ii) a copy of the resolutions of the board of directors of the Purchaser
approving the issuance of the Purchaser Shares to the Purchaser and the Escrow
Agent (in such number as set forth in Section 2.5.2), the entry into the Escrow
Agreement, the Assignment and Assumption Agreements and the deed of waiver and
release as described in (iii) below; and
(iii) a deed of waiver and release, in a form reasonably acceptable to the
Parties, duly executed by Purchaser and in respect of all right, title and
interest (including, without limitation, all right to repayment of all loan
monies and accrued interest) in respect of all monies outstanding (and all other
Liabilities of the Seller) under the Facility Agreement and the Second Facility
Agreement (and to release all liens, charges and other security interests
granted in respect thereof) together with duly signed instruments of transfer in
respect of the securities the subject of all liens, charges and other security
interests released.
3.6. Additional Matters. With effect from Completion, the officers and directors
of Purchaser are hereby authorized to execute and deliver, in the name and on
behalf of the Seller, any deeds, bills of sale, assignments or assurances and to
take and do, in the name and on behalf of the Seller, any other actions and
things to vest, perfect or confirm of

25



--------------------------------------------------------------------------------



 



record or otherwise in Purchaser, any and all right, title and interest in, to
and under any of the Acquired Assets. Without limiting the foregoing, at and
after the Completion, the Seller will, and will cause its Representatives, to
execute all documents and perform all acts reasonably deemed necessary by
Purchaser to evidence Purchaser’s ownership of the Acquired Assets.

4.   REPRESENTATIONS AND WARRANTIES BY THE SELLER.

4.1. Representations and Warranties. In order to induce the Purchaser to enter
into and perform this Agreement and to consummate the Acquisition, the Seller
hereby represents and warrants to the Purchaser that, except as qualified by the
Disclosure Letter, the statements contained in this Section 4 are true and
correct in all respect as of the Effective Date and will be true and correct in
all respects as of the Completion as though made as of the Completion, except to
the extent such representations and warranties are specifically made as of a
particular date (in which case such representations and warranties will be true
and correct as of such date). The Disclosure Letter will be arranged in
schedules corresponding to the numbered and lettered sections and subsections
specifically referenced in this Section 4. The disclosures in any schedule of
the Disclosure Letter will qualify other sections and subsections in this
Section 4 only to the extent it is reasonably clear from a reading of the
disclosure that such disclosure is applicable to such other sections and
subsections.
4.2. Organization.
(a) The Seller. The Seller is (i) duly organized and validly existing under the
laws of the jurisdiction of its organization and (ii) duly qualified to do
business in each jurisdiction set forth in the Disclosure Letter, which Schedule
sets forth all jurisdictions in which the nature of the Business or the
ownership, leasing or operation of the Acquired Assets makes such qualification
necessary. Attached hereto as Schedule 4.2(a) are true, accurate and complete
copies of the Seller’s Organizational Documents as in effect as of the Effective
Date. The Seller has no Subsidiaries other than the Acquired Group and Stem Cell
Sciences LLC.
(b) The Acquired Group. Each member of the Acquired Group is (i) duly organized
and validly existing under the laws of the jurisdiction of its organization and
(ii) duly qualified to do business in each jurisdiction set forth in the
Disclosure Letter, which Schedule sets forth all jurisdictions in which the
nature of the Business or the ownership, leasing or operation of the Acquired
Assets makes such qualification necessary. Attached hereto as Schedule 4.2(b)
are true, accurate and complete copies of the Organizational Documents for each
member of the Acquired Group as in effect as of the Effective Date, and, to the
extent applicable, have embodied in them or annexed to them a copy of every
resolution or agreement as is referred to in Companies Act 1985 section 380(4)
and, in relation to resolutions passed and agreements made on or after 1
October 2007, Companies Act 2006 section 29(1), and set out in full the rights
and restrictions attaching to each class of share capital of each.

26



--------------------------------------------------------------------------------



 



(c) Statutory Books. The statutory books (including all registers and minute
books) of each member of the Acquired Group have been properly kept and contain
a complete and accurate record of the matters which should be dealt with in them
and no notice or allegation that any of them is incorrect or should be rectified
has been received by the Seller Group. All returns, particulars, resolutions and
other documents required under the Companies Legislation and all other
legislation to be delivered on behalf of any member of the Acquired Group to the
U.K. Registrar of Companies (or to the Australian registrar of companies in
respect of Stem Cell Sciences Australia) has been duly and properly made and
delivered.
4.3.   Power and Authorization.
(a) Contemplated Transactions. The execution, delivery and performance by the
Seller of this Agreement and the consummation of the Contemplated Transactions
(subject to, and in accordance with the terms and conditions of, this Agreement
including, without limitation, the Required Stockholder Vote) are within the
corporate power and authority of the Seller and at the Completion will have been
duly authorized by all necessary action on the part of the Seller. This
Agreement has been duly executed and delivered by the Seller and, assuming the
due authorization, execution and delivery by Purchaser, is a legal, valid and
binding obligation of the Seller, Enforceable against the Seller in accordance
with its terms.
(b) Conduct of Business. Each member of the Acquired Group has all requisite
corporate power and authority necessary to carry on the Business.
(c) Board Approvals. The Seller’s board of directors, at a meeting duly called
and held at which at least a quorum of directors were present or participating,
has (i) determined that the Acquisition is expedient and for the best interests
of the Seller; and (ii) duly approved and adopted this Agreement and the
Contemplated Transactions (subject to, and in accordance with the terms and
conditions of, this Agreement including, without limitation, the Required
Stockholder Vote).
(d) Stockholder Vote. The only vote of holders of any Equity Interest of the
Seller necessary to approve and adopt this Agreement and consummate the
Acquisition is the consent in general meeting of the holders of Ordinary Shares
in accordance with the requirements of Rule 15 of the AIM Rules for Companies
(the “Required Stockholder Vote”). No approval of the holder(s) of Equity
Interests in any of the Seller’s Subsidiaries is required to consummate the
Acquisition.
(e) Voting Agreements. The number of votes exercisable in respect of Ordinary
Shares subject to Voting Agreements represents not less than 30% of all votes
exercisable at the Required Stockholder Vote.

27



--------------------------------------------------------------------------------



 



4.4.   Authorization of Governmental Authorities. No action by (including any
authorization, consent or approval), or in respect of, or filing with, any
Governmental Authority is required for, or in connection with, the valid and
lawful (a) authorization, execution, delivery and performance by the Seller of
this Agreement or (b) the consummation of the Contemplated Transactions.
4.5.   Noncontravention. Neither the execution, delivery and performance by the
Seller of this Agreement or the Ancillary Agreements nor the consummation of the
Contemplated Transactions will:
(a) violate any Legal Requirement applicable to the Seller Group;
(b) result in a breach or violation of, or default under, right to accelerate
payment under or obligation to make any payment pursuant to or loss of material
rights under, or modify or terminate (i) any Acquired Asset or (ii) any other
Contractual Obligation of the Seller Group the breach or violation of, default
under, right to accelerate payment under, obligation to make any payment
pursuant to, loss of material rights under, or modification or termination of
which would reasonably be expected to have a Material Adverse Effect;
(c) contravene, conflict with or result in any limitation on the right, title or
interest of the Seller or of any member of the Acquired Group in or to any
Registered Intellectual Property;
(d) require any action by (including any authorization, consent or approval) or
in respect of (including notice to), any Person under any Contractual Obligation
of the Seller Group;
(e) result in the creation or imposition of a Lien upon, or the forfeiture of,
any (i) Acquired Asset or (ii) other asset upon which the creation or imposition
of a Lien would reasonably be expected to have a Material Adverse Effect;
(f) result in a breach or violation of, or default under, the Organizational
Documents of Seller or of any member of the Acquired Group; or
(g) cause any member of the Acquired Group to lose the benefit of any right or
privilege it presently enjoys or cause any Person who normally does business
with such member not to continue to do so on the same basis or is likely to
cause any officer or senior employee to leave and, so far as the Seller is
aware, the attitude or actions of customers, collaborators, suppliers,
employees, and other Persons with regard to the Acquired Group will not be
prejudicially affected thereby.
4.6.   Compliance with the AIM Rules for Companies. The Seller has made all
regulatory announcements and disclosures that it is required to make pursuant to
the AIM Rules for Companies and is not in contravention of any of the AIM Rules
for Companies.

28



--------------------------------------------------------------------------------



 



4.7.   The Circular. The Circular and the publication and distribution thereof
will comply with the requirements of the Companies Legislation, the AIM Rules
for Companies and all other applicable laws and regulations and the information
contained therein (save for information set out therein as describes matters
concerns the Purchaser and its Subsidiaries and the Purchaser Common Stock) is
true and accurate in all material respects and is considered by the Seller to be
sufficient to enable its stockholders to make an informed decision as to whether
or not to vote in favor of the Acquisition.
4.8.   Capitalization of the Acquired Group Companies.
(a) Outstanding Capital Stock of the Company. The Acquired Shares comprise the
whole of the issued share capital of the Company and there are no shares in its
capital allotted but not issued. All of the Acquired Shares are fully paid or
credited as fully paid, and, subject to the Permitted Liens and the releases
thereof by the Purchaser pursuant to Section 3.5(b)(iii), will be at Completion
100% legally and beneficially owned by the Seller free from all Liens, and the
Company is therefore a direct wholly-owned Subsidiary of the Seller. Save for
the Facility Agreement (and documentation entered into in connection with the
Facility Agreement, including the Permitted Liens) and the arrangements provided
for in this Agreement, there are no agreements or arrangements in force that
call for the present or future creation, allotment, issue, transfer, redemption,
or repayment of, or grant to any Person the right (whether exercisable now or in
the future and whether conditional or not) to call for the creation, allotment,
issue, transfer, redemption, or repayment of, any share or loan capital of any
member of the Acquired Group (including by way of option or under any right of
conversion or pre-emption).
(b) Subsidiaries. The Company does not have, and never has had, any direct or
indirect Subsidiaries or subsidiary undertakings apart from the Operating
Subsidiaries. The Company is the beneficial owner of the entire issued share
capital of each of the Operating Subsidiaries, free from all Liens other than
the Permitted Liens. The Company has no associated companies as defined in FRS9.
(c) The Acquired Group has no branch, agency, place of business, or permanent
establishment outside the United Kingdom and Australia.
4.9.   Financial Statements.
(a) The Accounts. The Accounts: (i) comply with the requirements of the
Companies Legislation; (ii) have been prepared in accordance with all applicable
IFRSs or, where there are none, in accordance with accounting principles
generally accepted in the United Kingdom and on a basis consistent with
preceding accounting periods; (iii) show a true and fair view of the state of
affairs of the Seller and its Subsidiaries as at the Accounts Date and of its
profit or loss for the financial year ended on that date; (iv) save as expressly
disclosed in the Accounts, are not affected by any extraordinary, exceptional or
non-recurring items; (v) makes due and proper account of all the assets and
liabilities (whether

29



--------------------------------------------------------------------------------



 



ascertained, contingent or otherwise and whether or not quantified or disputed)
of the Seller and its Subsidiaries as at the Accounts Date and make proper
provision and/or reserve for all such liabilities; and (vi) made due and proper
account of the financial commitments in existence as at the Accounts Date.
(b) The Half-Yearly Report. The unaudited Half-Yearly Report: (i) has been
prepared with reasonable skill to a standard not less than that required for the
public disclosure of unaudited financial information under the AIM Rules (having
due regard to applicable IFRSs or, where there are none, in accordance with
accounting principles generally accepted in the United Kingdom) and on a basis
consistent with the Accounts; (iii) show with a reasonable accuracy having
regard to the purpose for which such Half-Yearly Report was prepared a true and
fair view of the state of affairs of the Seller and its Subsidiaries as at the
Half-Yearly Report Date and of its profit or loss for the six-month period ended
on that date; (iv) except as expressly disclosed in the Half-Yearly Report, is
not affected by any extraordinary, exceptional or non recurring items; (v) makes
due account of all the material assets and material liabilities (whether
ascertained, contingent or otherwise and whether or not quantified or disputed)
of the Seller and its Subsidiaries as at the Half-Yearly Report Date and makes
proper provision and/or reserve for all such liabilities; and (vi) made due
account of all material financial commitments in existence as at the Half-Yearly
Report Date.
(c) Accounting records. The accounting records of the Seller and its
Subsidiaries: (i) have at all times been fully, properly and accurately kept and
completed and contain due and accurate records of all matters required by law to
be entered in them; and (ii) contain or reflect no material inaccuracies or
discrepancies of any kind.
(d) Management Accounts. Having regard to the purpose for which the Management
Accounts have been prepared, they are not misleading in any material respect and
do not overstate the assets or understate the liabilities and do not overstate
the profits or understate the losses of the Seller and its Subsidiaries in
respect of the date or period to which they relate.
4.10.   Absence of Undisclosed Liabilities. The Acquired Group has no
Liabilities except for (a) Liabilities reflected in the Half-Yearly Report for
the period ended on the Half-Yearly Report Date and (b) Liabilities incurred in
the Ordinary Course of Business since the Half-Yearly Report Date none of which
results from, arises out of, or relates to any breach or violation of, or
default under, a Contractual Obligation of the Acquired Group or Legal
Requirement applicable to the Acquired Group. Notwithstanding the foregoing,
there are no outstanding payment obligations on and as of the Effective Date
which are due or payable in accordance with IFRS accrual accounting from and
after the Completion with respect to the Contractual Obligations acquired by
Purchaser as a result of its acquisition of the Acquired Assets.

30



--------------------------------------------------------------------------------



 



4.11.   Absence of Certain Developments. Since the Half-Yearly Report Date, the
Business has been conducted in the Ordinary Course of Business and, except as
set forth in the Disclosure Letter:
(a) no member of the Acquired Group has (i) amended its Organizational
Documents, (ii) amended any term of its outstanding Equity Interests or other
securities or (iii) issued, sold, granted, or otherwise disposed of, its Equity
Interests or other securities;
(b) no member of the Seller Group has become liable in respect of any Guarantee
or has incurred, assumed or otherwise become liable in respect of any material
Debt;
(c) no member of the Seller Group has permitted (i) any Acquired Asset to become
subject to any Lien, or (ii) any of its other Assets to become subject to any
Lien that would reasonably be expected to have a Material Adverse Effect;
(d) no member of the Seller Group has made any declaration, setting aside or
payment of any dividend or other distribution with respect to, or any
repurchase, redemption or other acquisition of, any of its capital stock or
other Equity Interests;
(e) no member of the Seller Group has entered into, or performed, any
transaction with, or for the benefit of, the Seller or any Seller Security
Holder or, to the Seller’s Knowledge, any Affiliate of the Seller or of any
Seller Security Holder;
(f) there has been no material loss, destruction, damage, or eminent domain
taking (in each case, whether or not insured) affecting (i) any entity in the
Acquired Group, (ii) the Business or any Acquired Asset or (iii) any other Asset
the loss, destruction, damage, or eminent taking of which would reasonably be
expected to have a Material Adverse Effect;
(g) no member of the Seller Group has increased the Compensation or benefits
payable or paid, whether conditionally or otherwise, to (i) any employee,
consultant or agent, (ii) any director or officer or (iii) any holder of Equity
Interests in the Seller or in the Acquired Group or of any Affiliate of any such
holder;
(h) no member of the Seller Group has terminated or closed any facility,
business or operation;
(i) no member of the Seller Group has instituted any new, or modified any
existing, severance or termination pay practices;
(j) no member of the Seller Group has made any material change in its methods of
accounting or accounting practices (including with respect to reserves);

31



--------------------------------------------------------------------------------



 



(k) no member of the Seller Group has written up or written down any of its
material Assets;
(l) no share or loan capital has been allotted or issued or agreed to be
allotted or issued by any member of the Seller Group;
(m) no distribution of capital or income has been declared, made or paid in
respect of any share capital of the Seller Group and (excluding fluctuations in
overdrawn current accounts with bankers) no loan or loan capital or preference
capital of the Seller Group has been repaid in whole or part or has become
liable to be repaid;
(n) no member of the Seller Group has incurred any material capital expenditure
or any material capital commitment or disposed of any material capital Asset or
any interest in any such Asset;
(o) no member of the Seller Group has entered into any license, collaboration or
research agreement, or any other material agreement which would be required to
be scheduled in the Disclosure Letter pursuant to Section 4.21, with a Third
Party;
(p) no member of the Seller Group has made any change to the terms of engagement
of any consultant or independent contractor and no member of the Seller Group
has engaged any further independent contractors or consultants;
(q) no member of the Seller Group has initiated, compromised or settled any
material litigation or arbitration proceeding;
(r) no event or circumstance has occurred which has had, or would reasonably be
likely to have, a Material Adverse Effect; and
(s) no member of the Seller Group has entered into any Contractual Obligation to
do any of the things referred to elsewhere in this Section 4.11.
4.12.   Debt; Guarantees. The Disclosure Letter sets forth the details of the
principal amount of all outstanding Debts of the Seller Group, including any
Inter-Company Debt, as of the Effective Date, the name of the creditor, the
maturity date thereof and the collateral, if any, securing such Debt. Except as
reflected in the Disclosure Letter and the Half-Yearly Report, there are no
Debts owing by the Seller Group, other than Debts which have arisen in the
Ordinary Course of Business not in excess of US$35,000. Except as reflected in
the Half-Yearly Report, the Seller Group does not have any Liability in respect
of a Guarantee of any Liability of any other Person. Neither the execution,
delivery or performance of this Agreement or any Ancillary Agreement, nor the
consummation of the Contemplated Transactions will give rise, with or without
the passage of time, to any default, violation, termination event, call right,
put right, acceleration of any payment, repurchase option or other Liability or
Lien under any item of Debt.

32



--------------------------------------------------------------------------------



 



4.13.   Operating Assets.
(a) Ownership of Assets. The Acquired Group has sole and exclusive, good and
marketable title to all of the Assets used in the Business other than the
Assigned Agreements and the Retained Agreements. None of the Acquired Assets is
subject to any Lien other than Permitted Liens, either before or immediately
after giving effect to the Contemplated Transactions.
(b) Required Approvals. The Disclosure Letter sets forth a true, correct and
complete list of the identities of any Person whose consent or approval is
required and the matter, agreement or contract to which such consent relates, in
connection with the Acquisition or the transfer, assignment or conveyance of the
Acquired Assets.
(c) Sufficiency of Acquired Assets. The Acquired Assets comprise all of the
assets, properties and rights of every type and description, whether real or
personal, tangible or intangible, used in or necessary for the conduct of the
Business. The Acquired Assets are adequate to conduct the Business. The Excluded
Assets do not include any asset, property or right, of any type or description,
whether real or personal, tangible or intangible, that is used in or necessary
for the conduct of the Business.
4.14.   Real Property. The Acquired Group does not own or use any real property
other than the Properties. The Disclosure Letter describes all the Properties
and specifies the lessor(s) of such Properties and identifies each lease or any
other Contractual Obligation under which such Property is leased.
4.15.   Intellectual Property.
(a) Registered Intellectual Property. The Disclosure Letter contains a complete
list of all of the following items of Intellectual Property owned or co-owned by
or licensed to the Seller Group and included in the Acquired Assets or used in
the Business: (i) Patents, (ii) registered trademarks or service marks, domain
names, or applications therefor and unregistered trademarks that are material to
the Business, and (iii) registered copyrights ((i), (ii), and (ii),
collectively, hereinafter the “Registered Intellectual Property”). For every
item of Registered Intellectual Property, the Disclosure Letter identifies the
owner or co-owners of record and, if different, the beneficial owners of such
item and, for items that are licensed to the Seller Group from a Third Party,
identifies the Inbound IP Agreements (defined below) under which such item is
licensed and whether such license is exclusive or non-exclusive with respect to
such item. For each Patent, the Disclosure Letter sets forth the country, title,
patent number (if issued), application number, filing date, issue date,
inventors, and any continuity relationship (such as continuation,
continuation-in-part, divisional) with respect to any other Patent. For each
registered trademark or service mark or application therefor, the Disclosure
Letter sets forth the country, mark, registration number (if issued),
application number, filing date, issue date, and the description of goods or

33



--------------------------------------------------------------------------------



 



services covered. For each internet domain name, the Disclosure Letter sets
forth the registrant, registrar and administrative contact names for the
registrant and registrar, the expiration date, and whether the domain is active.
For each registered copyright or application therefor, the Disclosure Letter
sets forth the title of the work of authorship, the country, and the
registration number and registration date if registered or the application date
if unregistered.
(b) IP Agreements. The Disclosure Letter identifies under separate headings the
name and parties to (i) each Contractual Obligation that is included in the
Acquired Assets under which any Third Party has granted to the Seller Group a
license or other current or contingent rights with respect to Intellectual
Property or Technology (other than non-exclusive licenses to use Off-the-Shelf
Software) which is necessary for or used in the Business (“Inbound IP
Agreements”) and each item of Registered Intellectual Property subject thereto,
and (ii) each Contractual Obligation under which the Seller Group has granted to
any Third Party a license or other current or contingent right (including
without limitation any financial agreements in which Intellectual Property or
Technology have been used as collateral) with respect to Intellectual Property
or Technology which is necessary for or used in the Business (“Outbound IP
Agreements” and together with the Inbound IP Agreements, the “IP Agreements”)
and each item of Registered Intellectual Property subject thereto. Other than
the IP Agreements identified in the Disclosure Letter, there are no Contractual
Obligations relating to the Intellectual Property or Technology of the Seller
Group which are necessary for or used in the Business, nor is any entity in the
Acquired Group bound by or a party to any Contractual Obligations with respect
to the Intellectual Property or Technology of any other Person which are
necessary for or used in the Business, including without limitation, consulting
agreements, agreements with government agencies or economic development
authorities, agreements with universities, sponsored research agreements, and
non-disclosure agreements with other Persons. Except as provided in the Outbound
IP Agreements listed in the Disclosure Letter, no member of the Acquired Group
is obligated under any undertaking or agreement to indemnify any Person against
a charge of infringement of Intellectual Property. Except as disclosed in the
Disclosure Letter, each of the IP Agreements (i) constitutes an Enforceable
Contractual Obligation of the Seller Group, as applicable and as identified in
the Disclosure Letter, and to the Seller’s Knowledge the other respective party
or parties thereto, and is in full force and effect, (ii) will continue to be in
full force and effect on identical terms immediately following the execution and
performance of this Agreement, and (iii) represents the complete agreement and
understanding between the applicable member of the Seller Group and the other
party or parties thereto relating to the Intellectual Property that is the
subject of such Contractual Obligation. The Seller Group has performed all of
its material obligations under each of the IP Agreements to which the Seller
Group is party and the Seller Group are not (with or without the lapse of time
or the giving of notice, or both) in material breach or material default under
any IP Agreement, and to the Seller’s Knowledge no other party to any of such
Contractual Obligation is (with or without the lapse of time or the giving of
notice, or both) in material breach or

34



--------------------------------------------------------------------------------



 



material default thereunder. None of the other parties to the IP Agreements has
given any notice to or made a claim against any member of the Seller Group with
respect to any breach or default under the IP Agreements. Except as disclosed in
the Disclosure Letter, the entry into or performance of this Agreement and the
consummation of the Acquisition and the Contemplated Transactions will not give
the counterparty to any IP Agreement the right to terminate such IP Agreement
and will not give rise to any other right of such counterparty with respect to
the Intellectual Property or Technology included in the Acquired Assets.
Complete and correct copies of the IP Agreements (including all amendments,
supplements and waivers thereto) have been made available to Purchaser.
(c) Title. By license, ownership, or co-ownership, the Acquired Assets include
all rights, title, and interests in and to (i) the Registered Intellectual
Property required to be identified in the Disclosure Letter and (ii) all
material Intellectual Property (other than Registered Intellectual Property) and
Technology that is used by the Seller Group in the operation of the Business or
necessary for the manufacture, use or sale of the Acquired Products, in each
case free and clear of any Lien, other than Permitted Liens. All assignments to
the Seller Group of inventorship, authorship or ownership rights relating to
Intellectual Property are valid and Enforceable and are included in the Acquired
Assets. Each of the Patents listed in the Disclosure Letter as being owned or
co-owned by the Seller Group properly identifies each and every inventor of the
claims thereof as determined in accordance with the laws of the jurisdiction in
which such Patent is issued or such Patent is pending, and to the Seller’s
Knowledge, the same is true for Patents exclusively or non-exclusively licensed
to the Seller Group. Each inventor named on the Patents identified in the
Disclosure Letter has executed an agreement assigning all of his, her or its
material rights, title and interests in and to such Patent and the inventions or
design embodied and claimed therein, to the Seller Group, or in the case of
Patents licensed to the Seller Group, their identified owners. To the Seller’s
Knowledge, no inventor named on any such Patent that is licensed, owned or
co-owned by the Seller Group has any Contractual Obligation or other obligation
that would preclude any such assignment or otherwise conflict with the
obligations of such inventor to the Seller Group.
(d) Validity and Enforceability. The Registered Intellectual Property owned,
licensed or co-owned by the Seller Group is in good standing, subsisting, valid
and enforceable (or in the case of applications for Patents, are pending and in
force). All Registered Intellectual Property owned or co-owned by or exclusively
licensed to the Seller Group is currently in compliance with all Legal
Requirements, other than any requirement that, if not satisfied, with respect to
a Registered Intellectual Property would not result in a revocation,
cancellation, or lapse or otherwise adversely affect its enforceability, use, or
priority. Neither the Seller Group nor, to the Seller’s Knowledge, Third
Parties, have engaged in any (i) inequitable conduct, Patent, trademark or
copyright misuse, or fraud, or (ii) failed to disclose material prior art, in
connection with the prosecution of any Registered Intellectual Property owned or
co-owned by or exclusively licensed to

35



--------------------------------------------------------------------------------



 



the Seller Group or the enforcement or licensing of any such Registered
Intellectual Property, in a manner that would result in the abandonment or
unenforceability of such Registered Intellectual Property. The Seller Group has
not engaged in any unlawful conduct or fraud in connection with the prosecution
of any Registered Intellectual Property owned or co-owned by the Seller Group in
a manner that would result in the unenforceability or invalidity of such
Registered Intellectual Property, and, to the Seller’s Knowledge, there is no
such activity with respect to Registered Intellectual Property exclusively
licensed to the Seller Group. With respect to any Patent owned or co-owned by
the Seller Group, to the Seller’s Knowledge, (i) there are no published Patents,
articles or other prior art references that would reasonably be expected to
adversely affect the validity or enforceability of such Patent; and (ii) the
Seller Group has met its duty of candor as required by 37 C.F.R. Section 1.56 or
similar U.S. or non-U.S. disclosure requirements with regard to any Patent owned
or co-owned by the Seller Group and there has been no material
misrepresentations or concealment of material information from the applicable
patent office in violation of any such requirements in connection with the
prosecution of any such Patents, and to the Seller’s Knowledge, both clause
(i) and (ii) above are true with respect to Patents exclusively licensed to the
Seller Group and the Third Parties who prosecuted such Patents.
(e) Governmental Orders. No Intellectual Property or Technology owned or
co-owned by Seller Group is subject to any outstanding Governmental Order, and
no Action is pending or, to the Seller’s Knowledge, threatened, that challenges
the legality, validity, enforceability, use or ownership of such Intellectual
Property or Technology. In addition, to the Seller’s Knowledge, no Intellectual
Property or Technology exclusively licensed to the Seller Group is subject to
any outstanding Governmental Order, and no Action is pending or threatened, that
challenges the legality, validity, enforceability, use or ownership of such
item.
(f) Scope of Patent Rights. The Patents exclusively owned or licensed to the
Seller Group and identified in the Disclosure Letter have claims sufficient to
cover the manufacture, use and sale of the Acquired Products.
(g) Trade Secrets. No material Trade Secret, proprietary know-how, or other
proprietary, non-public information has been disclosed or authorized to be
disclosed to any Third Party not subject to confidentiality obligations to the
Seller Group, and to the Seller’s Knowledge no Third Party to such a
nondisclosure agreement is in breach or default thereof. The Seller Group has
implemented policies and procedures sufficient to protect and maintain the
confidentiality of their Trade Secrets, proprietary know-how and other
proprietary, non-public information.
(h) Seller Technology. The Seller Group owns or is in possession of and has
sufficient rights to use all Technology that is used in or necessary for the
conduct of the Business, as currently conducted or for the manufacture, use or
sale of the Acquired Products.

36



--------------------------------------------------------------------------------



 



(i) Infringement. To the Seller’s Knowledge, the Seller Group has not, and the
manufacture, use, sale, importation and other exploitation of the Acquired
Products will not, interfere with, infringe upon, misappropriate, or otherwise
come into conflict with any Intellectual Property rights of Third Parties or
induce Third Parties to do any of the foregoing, and (b) the Seller Group has
not received any charge, complaint, claim, demand, or notice alleging any such
interference, infringement, misappropriation, or violation (including any claim
that a Person must license or refrain from using any Intellectual Property or
Technology of any Third Party in connection with the conduct of the Business or
the manufacture, use, sale, or other exploitation of any Acquired Product). To
the Seller’s Knowledge, no Third Party has interfered with, infringed upon,
misappropriated or otherwise come into conflict with any Intellectual Property
or Technology owned or co-owned by or exclusively licensed to the Seller Group.
(j) Royalties. Except as set forth in the IP Agreements, there are no royalties
payable by the Seller Group for the use of any Intellectual Property or
Technology.
(k) Employees and Consultants. All employees, agents and consultants of the
Seller or of any member of the Seller Group that have contributed to the
development of the Acquired Products or any Technology used by the Seller Group
or who have had access to the Seller Group’s confidential or proprietary
information have entered into written agreements with the Acquired Group whereby
(i) the Acquired Group is entitled to all ownership rights in any Intellectual
Property or Technology relating to the Business that the employee, agent, or
consultant may have invented, discovered, originated, made, or conceived while
working for the Seller Group, and all such ownership rights are duly assigned to
the Acquired Group, and (ii) the employee, agent, or consultant agrees to hold
and maintain in confidence all confidential and proprietary information of the
Acquired Group. To the Seller’s Knowledge, none of the employees, agents, or
consultants of the Seller Group is obligated under any Contractual Obligation
(including licenses, covenants or commitments of any nature), or subject to any
Governmental Order of any Governmental Authority, that would interfere with the
use of his or her best efforts to promote the interests of the Acquired Group or
that would conflict with the Business or that would conflict with any obligation
of any such employees, agents or consultants to the Acquired Group.
(l) Obligations Affecting Purchaser and its Affiliates. Neither this Agreement
nor the consummation of the Contemplated Transactions will result in (i)
Purchaser or any of its Affiliates being bound by or subject to any non-compete
or other restriction on the operation or scope of their businesses or any
license, or (ii) any license being granted to any Third Party with respect to
any Intellectual Property or Technology owned or controlled by Purchaser or its
Affiliates (other than with respect to licenses of the Acquired Group).

37



--------------------------------------------------------------------------------



 



4.16.   Legal Compliance; Illegal Payments; Permits.
(a) General Compliance. No member of the Acquired Group is in breach or
violation of, or default under, or has ever been in breach or violation of, or
default under (i) any of the its Organizational Documents or (ii) any material
Legal Requirement applicable to the Business, the Acquired Assets, the Acquired
Products or the Assumed Liabilities or any other Asset, business or Liabilities
of the Acquired Group except as would not reasonably be expected to have a
Material Adverse Effect, nor to the Seller’s Knowledge, is there a basis which
could constitute such a breach, violation or default of any of the foregoing.
(b) Regulatory Compliance.
(i) None of the activities, contracts or rights of any member of the Acquired
Group is ultra vires, unauthorized, invalid or unenforceable or in breach of any
contract or covenant and all documents in the enforcement of which the relevant
member of the Acquired Group may be interested are valid and have been duly
stamped.
(ii) Each Acquired Product subject to jurisdiction of the U.S. Food and Drug
Administration, or any successor agency thereto (“FDA”) under the Federal Food,
Drug and Cosmetic Act (“FDCA”) or similar foreign Governmental Authority or
Legal Requirement, that is manufactured, tested, distributed, held or marketed
by or on behalf of the Seller Group is being manufactured, tested, developed,
distributed or held by or on behalf of the Seller Group in material compliance
with all applicable Legal Requirements, including those relating to
investigational use, Good Manufacturing Practices of the applicable jurisdiction
(“GMP”), Good Laboratory Practices, 21 C.F.R. Part 820 (“Quality System
Regulations”), record keeping, filing of reports, and security.
(iii) The Seller has provided or made available to the Purchaser copies of all
documents in the possession of the Seller Group (or to which it has access)
material to assessing compliance with the FDCA and its implementing regulations,
and similar foreign Legal Requirements with respect to the Acquired Products,
including copies of (i) all warning letters and untitled letters, notices of
adverse findings and similar correspondence received in the last three years,
(ii) all 483s and other audit reports performed during the last three (3) years
and (iii) any document concerning any significant oral or written communication
received from the FDA or similar foreign Governmental Authority in the last
three (3) years. The Seller has provided to the Purchaser all FDA or similar
foreign Governmental Authority correspondence and minutes from meetings with
respect to the Acquired Products, whether in person, by telephone, or otherwise,
with FDA or similar foreign Governmental Authority during the last two
(2) years.

38



--------------------------------------------------------------------------------



 



(iv) The Seller Group has not conducted any clinical trials with respect to the
Acquired Products.
(v) All manufacturing operations conducted by or on behalf of the Seller Group
with respect to the Acquired Products being used in clinical trials have been
conducted in accordance, in all material respects, with applicable current GMP,
as that term is generally understood, for drug and biological products,
including 21 U.S.C. 351 and 21 C.F.R. Parts 210 and 211 and the Quality Systems
Regulations.
(vi) Neither the Seller Group nor, to the Seller’s Knowledge, any of its
officers, employees, agents, vendors, suppliers, or investigators acting for the
Seller Group, has (i) been placed under or otherwise made subject to the FDA’s
policy with respect to “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities” set forth in 56 Fed. Reg. 46191 (September 10, 1991) and any
amendments thereto (“FDA Fraud Policy”) or any similar Legal Requirement or
(ii) committed any act, made any statement or failed to make any statement that
would reasonably be expected to provide a basis for the FDA or any Governmental
Authority to invoke the FDA Fraud Policy or any similar Legal Requirement.
Neither the Seller Group nor, to the Seller’s Knowledge, any officer, employee
or agent of the Seller Group has been (x) subject to, (y) convicted of any crime
or (z) engaged in any conduct that would reasonably be expected to result in,
debarment under 21 U.S.C. Section 335a or any similar state law or exclusion
under 42 U.S.C. Section 1320a-7 or any similar Legal Requirement.
(vii) None of the Acquired Products has been recalled, suspended or
discontinued, ordered to be recalled, suspended or discontinued or voluntarily
recalled, suspended, or discontinued as a result of any action or threatened
action by any Governmental Authority.
(c) Foreign Corrupt Practices. The Seller Group has complied in all material
respects, with all material federal, state, local or foreign laws, statutes,
regulations, rules, ordinances and judgments, decrees, orders, writs and
injunctions, of any court or Governmental Authority relating to any of the
property owned, leased or used by them, or applicable to their business,
including, but not limited to, (i) the Foreign Corrupt Practices Act of 1977 and
any other Legal Requirement regarding use of funds for political activity or
commercial bribery and (ii) all Legal Requirements of any applicable
jurisdiction relating to equal employment opportunity, discrimination,
occupational safety and health, environmental matters, interstate commerce,
anti-kickback, healthcare and antitrust.
4.17.   Permits. The Seller Group is entitled to carry on the Business now
carried on by it without conflict with any valid right of any person, firm or
company and the Seller Group has conducted the Business in accordance with all
applicable Legal Requirements

39



--------------------------------------------------------------------------------



 



and there is no violation of, or default with respect to, any Legal Requirements
of any Governmental Authority that may have a Material Adverse Effect upon the
Acquired Assets or the Business. All necessary licenses, consents, permits and
authorizations (public or private) have been obtained by the Seller Group to
enable the Acquired Group to carry on the Business effectively in the places and
in the manner in which such Business is now carried on and all such licenses,
consents, permits and authorizations are valid and subsisting and the Seller
knows of no reason why any of them should be suspended, cancelled or revoked.
The Disclosure Letter describes each such permit and governmental authorization
together with the Governmental Authority or other Person responsible for the
issuance thereof. The Permits and Governmental Authorizations set forth in the
Disclosure Letter are valid and in full force and effect and the Seller Group is
not in breach or violation thereof, or default thereunder, and, to the Seller’s
Knowledge, no basis exists which, with notice or lapse of time or both, would
constitute any such breach, violation nor default. The permits and governmental
authorizations set forth in the Disclosure Letter are held by a member of the
Seller Group and will continue to be valid and in full force and effect for the
benefit of the Purchaser, on identical terms following the consummation of the
Contemplated Transactions.
4.18.   Tax Matters.
(a) Administrative matters. No member of the Acquired Group has at any time
been, nor so far as the Seller is aware are there any circumstances in which any
member could be, involved in any dispute with, or the subject of any enquiry by,
any Taxing Authority other than routine enquiries of a minor nature following
the submission of computations and returns. Each member of the Acquired Group
has duly, and within any appropriate time limits, made all returns, given all
notices, supplied all information and maintained all such records as are
required to be made, given, supplied or maintained by it in relation to Tax; all
such returns, notices and information were complete and accurate in all material
respects and were made or provided on the proper basis and are not disputed by
any Taxing Authority. Each member of the Acquired Group has duly paid all Tax
which it has become liable to pay and has not been notified of any liability to
pay any penalty, interest, supplement, fine, default surcharge or other payment
in connection with any claim for Tax. No transaction in respect of which any
consent or clearance from any Taxing Authority was required or sought has been
entered into or carried out by any member of the Acquired Group without such
consent or clearance having been properly obtained. No Taxing Authority has
operated or agreed to operate any special arrangement or practice (being one not
based on relevant legislation or published practice) in relation to the affairs
of any member of the Acquired Group.
(b) Withholdings. Each member of the Acquired Group has made all deductions and
retentions of or on account of Tax as it was or is obliged or entitled to make
and has made all such payments of or on account of taxation as should have been
made to any Taxing Authority in respect of such deductions or retentions.

40



--------------------------------------------------------------------------------



 



(c) Employees, etc. No member of the Acquired Group has made any payment to, or
provided any benefit for or on behalf of, any officer or employee or ex-officer
or ex-employee of that member which is not allowable as a deduction in
calculating the profits of that member for Tax purposes. Each member of the
Acquired Group has kept proper books and records relating to the same. None of
the Acquired Companies is subject to any Liability for Taxation under the UK
Income Tax (Earnings and Pensions) Act 2003 (“ITEPA”) in respect of any
restricted securities or restricted interest in securities (within the meanings
given to such terms in ITEPA, “Restricted Securities”) granted or otherwise
issued to employees of the Seller Group since April 15, 2003; and save as set
out in the Disclosure Letter, no employee (or ex-employee) of the Seller Group
currently holds any Restricted Securities or restricted interest in securities
granted or otherwise issued by any member of the Seller Group in respect of
which a future Liability for Taxation will arise under ITEPA.
(d) No member of the Acquired Group has, within the last 6 years, acquired any
capital asset from any other member of the Acquired Group which at the time of
the acquisition was a member of the same group of companies for the purposes of
any Taxes.
(e) No member of the Acquired Group has entered into any indemnity, guarantee or
covenant under which a member of the Acquired Group has agreed to meet or pay a
sum equivalent to or by reference to another person’s liability to Tax.
4.19. Employee Benefit Plans. In this Section 4.19, “Relevant Benefits” means
any pension, lump sum, gratuity or other like benefit provided or to be provided
on retirement or on death, or by virtue of a pension sharing order or provision,
or in anticipation of retirement, or, in connection with past service, after
retirement or death or to be provided on or in anticipation of or in connection
with any change in the nature of the service of any employee or officer.
(a) Except as set forth in the Disclosure Letter, no member of the Acquired
Group has any obligation (whether legally binding or not) to: (i) pay any
pension; or (ii) make any other payment on or after retirement or death or
during periods of sickness or disability (whether of a temporary or permanent
nature); or (iii) otherwise to provide Relevant Benefits, to, or in respect of,
any person who is now or has been an officer or employee of that member of the
Acquired Group or spouse or dependant of such officer or employee. The
Disclosure Letter includes, without limitation, the rates at which contributions
are paid and have been paid by each employer and employee in respect of the
Relevant Benefits and the basis upon which such contributions are calculated.
(b) No member of the Acquired Group has any obligation (whether legally binding
or not) to participate in or has ever participated in any scheme or arrangement
for the provision of Relevant Benefits and the relevant member of the Acquired
Group is not otherwise paying, providing or contributing towards

41



--------------------------------------------------------------------------------



 



nor has it paid, provided or contributed towards or given any commitment
(whether legally binding or not) to provide any Relevant Benefits for or in
respect of any present or past employee or officer of a member of the Acquired
Group or of any predecessor in business of a member of the Acquired Group
(including for a spouse or dependant of any such person) or any other costs or
expenses in respect of the provision of any Relevant Benefits.
(c) No member of the Acquired Group has or could have any liability under
Pensions Act 1995 sections 75 or 75A or otherwise to make any payment to any
scheme or arrangement for the provision of Relevant Benefits to which it
contributed or in which it has participated prior to Completion.
(d) Each member of the Acquired Group has complied with its obligations under
Welfare Reform and Pensions Act 1999 section 3 and the Australian equivalent
superannuation guarantee legislation.
(e) No current or former employee or officer of the Seller Group, has any right
to Relevant Benefits arising as a result of a transfer of his or her employment
to a member of the Seller Group under either the Transfer of Undertakings
(Protection of Employment) Regulations 1981 (as amended) or the Transfer of
Undertakings (Protection of Employment) Regulations 2006.
(f) No member of the Acquired Group is, nor has it since April 27, 2004 been, an
associate of or connected with (within the meaning of Pensions Act 2004 sections
38 and 51) any person who is or has been an employer in relation to an
occupational pension scheme which is not a money purchase scheme.
(g) There is no contribution notice, financial support direction or restoration
order (as defined in sections 38 to 56 of the Pensions Act 2004) in force in
which any member of the Acquired Group is named, and nor has any member of the
Acquired Group been party to any act or omission and there is no other fact or
circumstance likely to give rise to any such notice or direction.
(h) No undertaking or assurance has been given to any person who is now, or has
been, an officer or employee of the Acquired Group, or spouse or dependant of
such officer or employee, as to the introduction of any Relevant Benefits which
the Acquired Group would be required to implement in accordance with good
industrial relations practice, whether or not there is any legal obligation to
do so
(i) All fees, contributions, charges and expenses in respect of the Relevant
Benefits have been paid on the due dates in accordance with the contractual
requirements governing such contributions and contributions are not payable in
arrears.
(j) All lump sum and any pension benefits payable in the event of the death or
accident, injury or sickness of an employee in service are fully insured with a
reputable insurance company authorised under the Financial Services and Markets

42



--------------------------------------------------------------------------------



 



Act 2000 with permission under that Act to effect and carry out such insurance
and all insurance premiums payable have been paid.
(k) Each member of the Acquired Group has at all times complied with its
obligations under any scheme or arrangement for the provision of Relevant
Benefits and all applicable laws, regulations and requirements.
(l) Any scheme or arrangement for the provision of Relevant Benefits has been
operated and administered in accordance with and in material compliance at all
times with all applicable laws, regulations and requirements and the trusts,
powers and provisions of the governing documentation for such schemes or
arrangements.
(m) There are no actions, suits or claims outstanding, pending or threatened by
or against any member of the Acquired Group in respect of any act, event
omission or other matter arising out of or in connection with the Relevant
Benefits.
4.20. Environmental Regulation.
(a) No matters relating to health and safety or to the environment exist or have
arisen out of the Business or exist or have arisen at, under or from the
Properties which could give rise to any fines, penalties, losses, damages,
costs, expenses or liabilities or could require any works. All audits and other
assessments, reviews, reports, investigations and test results (whether in final
or draft form) regarding the environment and health and safety, which are in the
possession or control of the Seller Group relating to the Business, the
Properties and any other property owned, occupied or controlled by the Acquired
Group whether now or in the past have been provided or made available to
Purchaser.
(b) The Seller Group is not nor has it been involved in any Action under any
Environmental Law, none is threatened and to the Seller’s knowledge, none is
likely to arise. At no time has the Seller Group received any notice, claim,
complaint or other communication alleging a breach of liability under
Environmental Law or in relation to such health, safety or environmental
matters.
(c) All audits and other assessments, reviews, reports, investigations and test
results (whether in final or draft form) regarding the environment and health
and safety, which are in the possession or control of the Seller Group relating
to the Business, the Properties and any other property owned, occupied or
controlled by any entity in the Seller Group, whether now or in the past have
been provided or made available to Purchaser.
4.21. Contracts.
(a) Excluded Liabilities. The Acquired Assets do not include any Contractual
Obligations that (i) constitute or would reasonably be expected to give rise to
any

43



--------------------------------------------------------------------------------



 



Excluded Liabilities or (ii) imposes any non-competition covenants on
Purchaser’s operation of the Business.
(b) Contracts. The Disclosure Letter identifies each material agreement, whether
written or oral, that is used in, necessary for or related to the Business. The
Seller has delivered or made available to Purchaser true, accurate and complete
copies of each Assigned Agreement listed in the Disclosure Letter, in each case,
as amended or otherwise modified and in effect. The Seller has delivered or made
available to Purchaser a written summary setting forth the material terms and
conditions of each oral Assigned Agreement listed in the Disclosure Letter.
(c) Enforceability, etc. To the Seller’s Knowledge, each Assigned Agreement is
Enforceable against each party to such Contractual Obligation, is in full force
and effect and will not be terminated (or be liable to termination) upon the
consummation of the Contemplated Transactions in favor of the Purchaser.
(d) Breach, etc. Neither the Seller Group, nor, to the Seller’s Knowledge, any
Third Party to any Assigned Agreement is in breach or violation of, or default
under, or has repudiated any provision of, any Assigned Agreement.
(e) No member of the Acquired Group is party to or subject to any agreement,
transaction, obligation, commitment, understanding, arrangement or liability
which:
(i) is incapable of complete performance in accordance with its terms within six
months after the date on which it was entered into or undertaken;
(ii) is likely to result in a material loss to the Acquired Group on completion
of performance;
(iii) cannot readily be fulfilled or performed by the Acquired Group on time
without unusual expenditure of money and effort;
(iv) may be terminated or cease to be performed by any counterparty without
notice or by giving three months’ notice or less;
(v) involves or is likely to involve obligations, restrictions, expenditure or
receipts of an unusual, onerous or exceptional nature;
(vi) is a forward contract relating to foreign currency (including the euro);
(vii) requires the Acquired Group, or under which the Acquired Group is or may
become liable, to make any investment (as defined in Part III of the Financial
Services and Markets Act 2000 (Regulated Activities) Order 2001 (as amended from
time to time)) with, or to deposit any money with,

44



--------------------------------------------------------------------------------



 



or to provide any loan or financial accommodation or credit (other than normal
trade credit) to any Person, or to subscribe, convert, acquire, dispose of or
underwrite any investment;
(viii) is a contract for services (other than a contract for the supply of
electricity, gas or water or normal office services);
(ix) requires the Acquired Group to pay any finders’ fee, royalty, brokerage, or
commission;
(x) in any way restricts the Acquired Group’s freedom to carry on the whole or
any part of the Business in the manner presently coordinated anywhere in the
world; or
(xi) is in any way otherwise than in the ordinary and proper course of the
Acquired Group’s business.
4.22. Affiliate Transactions. To the Seller’s Knowledge, (a) no Representative
of the Seller Group or any Seller Security Holder or any Affiliate of any Seller
Security Holder is a consultant, competitor, creditor, debtor, collaborator,
distributor, supplier, or vendor of the Business, or is a party to any Assigned
Agreement and (b) no Representative of the Seller Group or any Seller Security
Holder or any Affiliate of any Seller Security Holder owns any Acquired Asset.
The Acquired Group is not a party to, nor have its profits or financial position
during the financial period ending on the Half-Yearly Report Date and since the
Half-Yearly Report Date been affected by, any agreement or arrangement which is
not entirely of an arm’s length nature.
4.23. Labor Relations. There are no substantial labor troubles (including any
grievance, arbitration, work slowdown, lockout, stoppage, picketing or strike)
pending, or to the Seller’s Knowledge, threatened between a member of the
Acquired Group, on the one hand, and its employees or any of them, on the other
hand, and there have been no such troubles at any time during the past five
years. Except as disclosed in the Disclosure Letter, (a) no employee of a member
of the Acquired Group is represented by a labor union, (b) no member of the
Acquired Group is a party to, or otherwise subject to, any collective bargaining
agreement or other labor union contract, (c) no petition has been filed nor any
Action instituted or threatened by or on behalf of an employee or group of
employees of a member of the Acquired Group with any labor relations board
seeking recognition of a bargaining representative, (d) no member of the
Acquired Group has or is currently engaged in any unfair labor practice, and
(e) to the Seller’s Knowledge, there is no organizational effort currently being
made or threatened by, or on behalf of, any labor union to organize employees of
a member of the Acquired Group and no demand for recognition of employees of a
member of the Acquired Group has been made by, or on behalf of, any labor union.
No officer’s employment with a member of the Acquired Group has been terminated
for any reason within the past twelve (12) months nor has any such officer or
employee notified a member of the Acquired Group of his or her intention to
resign or retire. Each member of the Acquired Group currently complies with and
for the past five years has complied with all material Legal Requirements
relating to the

45



--------------------------------------------------------------------------------



 



employment of labor in all material respects, including any provisions thereof
relating to (i) wages and hours, including with respect to classification as
exempt or non-exempt for overtime purposes, meal and break periods, and
record-keeping requirements; (ii) unlawful, wrongful, retaliatory, or
discriminatory employment or labor practices; (iii) occupational health and
safety standards; (iv) plant closing, mass layoff, immigration, workers’
compensation, unemployment compensation, human rights legislation, and other
employment laws, regulations, and ordinances; and (v) classification of persons
providing services to a member of the Acquired Group as employees or independent
contractors. The Acquired Group has, in relation to each of its officers and
employees (and, so far as relevant, to each of its former officers and
employees): (i) complied with all obligations imposed on any of them by, and all
orders and awards made under, all directives, statutes, regulations, orders,
codes of conduct and practice, collective agreements and customs and practices
relevant to the relations between it and its employees or any trade union, or to
the conditions of service of its employees; (ii) complied with all
recommendations made by the Advisory Conciliation and Arbitration Service and
with all awards and declarations made by the Central Arbitration Committee or by
the Australian Industrial Relations Commission (or any equivalent body); and
(iii) maintained current, adequate and suitable records regarding the service of
each of such officers and employees.
4.24. Employees and Consultants.
(a) Particulars of Directors. The particulars of each director of each company
in the Acquired Group is set forth in the Disclosure Letter. The listing is true
and complete and no person who is not named as a director in that paragraph is
or is held out as a director of a member of the Acquired Group. The terms of
appointment or employment for each director of each member in the Acquired Group
(including any amendments to them) are described in the Disclosure Letter.
(b) Particulars of Employees. The particulars set out in the Disclosure Letter
show all: (i) names, job titles, notice periods, dates of commencement of
employment and the identity of the employer of; and (ii) Compensation payable
and other benefits provided or which the Seller Group is obliged to provide
(whether now or in the future), with respect to each officer and employee of the
Seller Group (and in the case of remuneration and benefits, any person connected
with any such person) and include true and complete particulars of all profit
sharing, incentive, commission and bonus arrangements to which the Seller Group
is a party, whether legally binding on the Acquired Group.
(c) No person who is not named in the Disclosure Letter is an employee of the
Seller Group.
(d) Since the Half-Yearly Report Date, no change has been made in the rate of
remuneration or the emoluments or pension benefits of any officer, employee,
former officer or former employee of the Seller Group and no change has been
made in the terms of engagement of any such officer or employee and no
additional officer or employee has been appointed.

46



--------------------------------------------------------------------------------



 



(e) No present officer or employee of the Acquired Group has given or received
notice terminating his appointment or employment.
(f) The standard written terms of employment applicable to each grade or class
of employee employed by the Seller Group have been provided to the Purchaser and
all employees of the Seller Group are employed on the standard written terms of
employment so provided.
(g) There is not now outstanding any contract of employment between the Seller
Group and any of its directors, officers or employees which is not terminable by
the Seller Group without Compensation (other than statutory compensation) on one
month’s notice or less given at any time.
(h) There is not in force any agreement to which any member of the Acquired
Group is party which provides that a change of control of a member of the
Acquired Group (however such change of control may be defined therein) will
entitle any director, officer, employee or consultant of the Acquired Group to
any payment or benefit whatsoever.
(i) There is no outstanding claim against the Acquired Group by any person who
is now or has been an officer or employee of the Seller Group or any dispute
between the Seller Group and two or more of its/their employees or former
employees and no payments or compensation are due from the Acquired Group under
the Employment Rights Act 1996 or equivalent Australian legislation.
(j) No amounts due to or in respect of any of the officers or employees or
former officers or employees of the Seller Group are in arrears or unpaid save
for salary and benefits accruing in the month in which this Agreement is entered
into.
(k) No employee of Seller Group is currently, or has been within the period of
six months before the date of this Agreement, subject to any disciplinary
process or engaged in any grievance procedure.
(l) Full details of all employees of the Acquired Group who are absent from work
for any reason other than paid annual holiday (including absence due to
secondment, maternity, paternity, adoption or parental leave and leave to care
for dependants) and/or who are absent due to ill-health and have been for more
than two weeks are disclosed in the Disclosure Letter.
(m) Since the Half-Yearly Report Date, no payments have been made by the
Acquired Group to any officer or employee or former officer or employee of the
Acquired Group or to their dependants or relatives which are in excess of that
person’s entitlements under their terms of employment or appointment, nor is the
Acquired Group considering making, nor is it obliged to make, any such payments.
4.25. Litigation and Governmental Orders. There is no Action to which a member
of the Seller Group is a party (either as plaintiff or defendant) or to which
any Acquired

47



--------------------------------------------------------------------------------



 



Assets are subject pending, or to the Seller’s Knowledge, threatened, nor, to
the Seller’s Knowledge, is there any reasonable basis for any of the foregoing.
There is no Action that the Seller Group presently intends to initiate. No
Governmental Order has been issued that is applicable to, or otherwise affects,
the Acquired Group or any Asset or the Business.
4.26. Insurance.
(a) The Disclosure Schedule identifies all insurance policies of the Acquired
Group or in which a member of the Acquired Group has an interest, and the
material details of all such insurance policies have been provided to the
Purchaser.
(b) The Seller Group has maintained at all material times appropriate product
liability and other insurance on a primary and non-contributory basis for itself
in amounts, respectively, which are reasonable and customary in the United
Kingdom and Australia healthcare industries, as applicable, for companies of
comparable size and activities at the place of business of the Acquired Group.
Such insurance insures against, and at all times will insure against, all
liability, including bodily injury, product liability, physical injury, clinical
development liabilities, and property damage arising out of the development,
manufacture, sale, distribution, or marketing of the Acquired Products. All such
policies will be with insurers having a rating of A:X or better in the most
current edition of A.M. Best’s Key Rating Guide.
(c) There are no material claims currently made against any of the insurance
policies of the Acquired Group, no material impairment of the amounts of
coverage required thereunder, and to the Seller’s Knowledge, there is no
reasonable basis for any such claims.
(d) The Acquired Group and all its normally insurable assets are, and at all
material times have been, covered to their full replacement or reinvestment
value by valid insurances containing no special or unusual terms or conditions
against all the risks (including in the case of let property for three years’
loss of rent) against which it is normal or prudent to insure.
(e) All liabilities of the Acquired Group in respect of the business carried on
by it (including risks which it is contractually required by a third party to
cover, third party risks, public and employers’ liability, consequential loss
liability and loss of profits) are fully covered by valid insurances containing
no special or unusual terms or conditions.
(f) The Acquired Group has paid all premiums due and has not done or omitted to
do anything the doing or omission of which would make any such policy of
insurance void or voidable or would or might result in an increase in the rate
of premiums payable under any such policy and the Company has neither received
notice of any increase in premium or of change in the terms of cover

48



--------------------------------------------------------------------------------



 



under any of such policies nor of the withdrawal (in whole or in part) of cover
in respect of any of such policies.
(g) No claim is outstanding under any of the policies referred to in
Section 4.26 and to the Seller’s Knowledge no fact or circumstance exists which
might give rise to a claim under any of those policies.
4.27. Commercial Relationships. Since December 31, 2007, none of the Seller
Group’s material suppliers, collaborators, distributors, licensors, or licensees
have canceled or otherwise terminated their relationship with the Seller Group
or materially altered their relationship with the Seller Group. To the Seller’s
Knowledge, it is not the plan or intention of any such material supplier,
collaborator, distributor, licensor, or licensee of the Seller Group, and the
Seller Group have not received any threat or notice from any such entity, to
terminate, cancel or otherwise materially modify its relationship with the
Seller Group. Without limiting the foregoing, the Seller Group are in material
compliance with its diligence obligations and has not failed to achieve any
development milestones within applicable time periods, under any of the Inbound
IP Agreements.
4.28. Solvency.
(a) No order has been made and no resolution has been passed for the winding up
of the Seller Group or for a provisional liquidator or manager to be appointed
in respect of the Seller Group and no petition has been presented and no meeting
has been convened for the purpose of considering the winding up of the Seller
Group.
(b) No administration order has been made and no petition for such an order has
been presented in respect of the Seller Group.
(c) No receiver, administrator or manager (which expression will include an
administrative receiver) has been appointed in respect of all or any of the
assets of the Seller Group, nor has any power of sale or power to appoint a
receiver or manager under the terms of any mortgage, charge or other security in
respect of all or any assets of the Seller Group become exercisable.
(d) No voluntary arrangement under Insolvency Act 1986 section 1 or scheme of
arrangement under Companies Act 2006 Part 26 or other compromise or arrangement
in respect of the creditors of the Seller Group generally, or any class of them,
has been proposed or adopted.
(e) No moratorium under Insolvency Act 1986 section 1A has been proposed or is
in force in respect of the Seller Group.
(f) No statutory demand has been served on the Seller Group which has not been
paid in full or been withdrawn.
(g) The Seller Group has not been a party to any transaction at an undervalue as
defined in Insolvency Act 1986 section 238 nor has it given or received any

49



--------------------------------------------------------------------------------



 



preference as defined in Insolvency Act 1986 section 239, in either case within
the period of two years ending on the date of this Agreement, nor has the Seller
Group at any time been party to any transaction defrauding creditors as defined
in Insolvency Act 1986 section 423.
(h) No loan capital, borrowings or interest is overdue for payment by the Seller
Group and no other material obligation or indebtedness of the Seller Group is
overdue for performance or payment.
(i) No creditor of the Seller Group has taken steps to enforce any debt or other
sum owed by the Seller Group, whether by legal proceedings, the exercise of a
lien, power of distraint, sequestration, recovery of possession or otherwise
(where such debt or sum remains unpaid).
(j) No unsatisfied judgment is outstanding against the Seller Group.
(k) The Seller Group has not suspended or ceased or threatened to suspend or
cease to carry on all or a material part of the Business.
(l) No event analogous to any of the foregoing has occurred in or outside
England.
4.29. Grants. Full details of all grants and allowances made to any of the
members of the Seller Group during the period of six years ending on the
Effective Date, and/or due to be made to any of them are disclosed in the
Disclosure Letter and the members of the Seller Group have not done or failed to
do any act or thing which could result in all or any part of such grants or
allowances becoming repayable or being forfeited by any of them.
4.30. Political Donations. The Acquired Group has not made any political
donation to any political party or to any other political organization or to any
independent election candidate, nor has it incurred any political expenditure,
in any such case either since the Half-Yearly Report Date or in the year
preceding the Half-Yearly Report Date and it is not under any commitment to do
so.
4.31. Powers of Attorney. There is in force no power of attorney or other
authority (express, implied or ostensible) given by any member of the Acquired
Group to any person to enter into any contract or commitment on its behalf other
than to its employees to enter into routine trading contracts in the usual
course of their duties. No member of the Acquired Group has appointed any agent
or distributor or granted any licenses carrying the right to grant sub-licenses
to third parties in respect of any of its products or services in any part of
the world.
4.32. Personal Data. Each member of the Seller Group has at all times complied
with the Data Protection Act 1998, the Privacy and Electronic Communications
Regulations (EC Directive) Regulations 2003 and all other applicable data
protection legislation.

50



--------------------------------------------------------------------------------



 



4.33. Tenders and the Like. No offer, tender or the like is outstanding which is
capable of being converted into an obligation of the Seller Group by an
acceptance or other act of some other Person.
4.34. No Registration as of the Date of Issuance. Subject to the provisions of
Section 7.11, the Seller understands and acknowledges that (i) the Purchaser
Shares are “restricted securities” for purposes of the U.S. federal securities
laws and have not been registered under the Securities Act or the securities
laws of any state of the United States, (ii) the Purchaser Shares may not be
offered or sold, directly or indirectly, in the United States or to, or for the
account or benefit of, a U.S. Person (as defined in Rule 902 of Regulation S
promulgated under the Securities Act and as presently in effect
(“Regulation S”)) unless registered under the Securities Act or an exemption
from such registration requirements is available, and in any event in compliance
with applicable state securities or “blue sky” laws, (iii) the Purchaser is
under no obligation to assist the Seller in obtaining or complying with any
exemption from registration and (iv) the Purchaser’s reliance on exemption from
registration under the Securities Act is predicated on the Seller’s
representations set forth herein.
4.35. Investment Intent. The Seller represents that the Purchaser Shares are
being acquired by it in good faith solely for its own account, for investment
and without any view toward resale or other distribution thereof and that it is
familiar with Rule 144 promulgated under the Securities Act, as presently in
effect, and understands the resale limitations imposed thereby and otherwise by
the Securities Act. The Seller does not have any contract, undertaking or
arrangement with any Person to sell, transfer or grant participation with
respect to any of the Seller’s interest in the Purchaser Shares. The Seller will
not offer, sell, pledge, hypothecate or otherwise dispose of the Purchaser
Shares except in compliance with the registration requirements or exemption
provisions of the Securities Act and any applicable U.S. state and non-U.S.
securities act and the rules and regulations under any such acts.
4.36. Purchaser Status. The Seller is not a “U.S. Person” (within the meaning of
Rule 902 of Regulation S) and is not acquiring the Purchaser Shares for the
account or benefit of any “U.S. Person”; and will purchase the Purchaser Shares
in an “offshore transaction” (within the meaning of Rule 902 of Regulation S).
4.37. No Brokers. The Seller Group has no Liability of any kind to, and are not
subject to any claim of, any broker, finder or agent in connection with the
Contemplated Transactions. Neither the acquisition of the Acquired Shares by the
Purchaser nor compliance with the terms of this Agreement will entitle any
Person to receive from any company in the Acquired Group any finder’s fee,
royalty, brokerage or commission.
4.38. Disclosure. The representations and warranties contained in this Section 4
(as modified by the Disclosure Letter) disclose all material facts and
circumstances relating to the Acquired Assets and, to the best of the knowledge,
information and belief of the Seller, there are no other facts or circumstances
which render or which might upon their disclosure render any of such facts and
circumstances misleading in any material respect or which might reasonably
affect the willingness of a purchaser to purchase the Acquired

51



--------------------------------------------------------------------------------



 



Assets on the terms of this Agreement. The representations and warranties
contained in this Section 4 and in the instruments and certificates furnished by
the Seller to Purchaser pursuant to this Agreement do not contain and will not
contain any untrue statement of material fact or omit to state any material fact
necessary in order to make the statements and information contained herein or
therein in light of the circumstances in which they were made not misleading.

5.   REPRESENTATIONS AND WARRANTIES OF PURCHASER.

Purchaser represents and warrants to the Seller that:
5.1. Organization. Purchaser is (a) duly organized, validly existing and in good
standing under the laws of the State of Delaware and (b) duly qualified to do
business and in good standing in each jurisdiction in which the nature of its
business or the ownership, leasing or operation of its properties makes such
qualification necessary, other than in such jurisdiction where the failure to be
so qualified individually or in the aggregate has not had and would not
reasonably be expected to have a material adverse effect on Purchaser.
5.2. Power and Authorization. The execution, delivery and performance by
Purchaser of this Agreement, and the consummation by Purchaser of the
Contemplated Transactions are within the corporate power and authority of
Purchaser and have been duly authorized by all necessary action on the part of
Purchaser. This Agreement has been duly executed and delivered by Purchaser and,
assuming the due authorization, execution and delivery by the Seller, is a
legal, valid and binding obligation of Purchaser, Enforceable against Purchaser
in accordance with its terms.
5.3. Board Approvals. The Purchaser’s board of directors has duly approved and
adopted this Agreement and the Contemplated Transactions (subject to, and in
accordance with the terms and conditions of, this Agreement).
5.4. Stockholder Vote. No approval of the holder(s) of Equity Interests in the
Purchaser or any of its Subsidiaries is required to consummate the Acquisition.
5.5. Capitalization. As of February 18, 2009, 95,168,083 shares of Purchaser
Common Stock were issued and outstanding, all of which were validly issued,
fully paid and nonassessable and issued free of preemptive rights; and the
aggregate maximum number of unissued shares of Purchaser Common Stock which are
the subject of any option, warrant or other right to subscribe or otherwise
acquire or require the issuance thereof, (whether or not subject to the
satisfaction of conditions or currently exercisable) does not exceed 21,363,141
shares of Purchaser Common Stock.
5.6. Issuance of Purchaser Shares. The issuance and delivery of the Purchaser
Shares in accordance with this Agreement has been, or will be on or prior to
Completion, duly authorized by all necessary corporate action on the part of the
Purchaser. The Purchaser Shares when so issued and delivered in accordance with
the provisions of this Agreement will be duly and validly issued, fully paid and
nonassessable, and free of restrictions on transfer other than restrictions
imposed or created under this Agreement or restrictions

52



--------------------------------------------------------------------------------



 



required as necessary to qualify this offering as exempt from the registration
requirements of the Securities Act or any other applicable law.
5.7. No Encumbrances. The Purchaser Shares will be issued free from any option,
right to acquire, mortgage, charge, pledge, or other form of security or
encumbrance or equity and, other than the Escrow Agreement, there is no
agreement or arrangement to give or create any of the foregoing.
5.8. Authorization of Governmental Authorities. Assuming the accuracy of the
Seller’s representations in Sections 4.3 and 4.4, no action by (including any
authorization, consent or approval), or in respect of, or filing with, any
Governmental Authority is required for, or in connection with, the valid and
lawful (a) authorization, execution, delivery and performance by Purchaser of
this Agreement and the Ancillary Agreements or (b) the consummation of the
Contemplated Transactions by Purchaser.
5.9. Noncontravention. Neither the execution, delivery and performance by
Purchaser of either this Agreement or the Ancillary Agreements, nor the
consummation of the Contemplated Transactions will:
(a) violate any Legal Requirement applicable to Purchaser;
(b) result in a breach or violation of, or default under, any Contractual
Obligation of Purchaser;
(c) require any action by (including any authorization, consent or approval) or
in respect of (including notice to), any Person under any Contractual Obligation
of Purchaser; or
(d) result in a breach or violation of, or default under, Purchaser’s
Organizational Documents.
5.10. SEC Filings. Purchaser has filed or otherwise transmitted all forms,
reports, statements, certifications, and other documents (including all
exhibits, amendments and supplements thereto) required to be filed or otherwise
transmitted by it with the U.S. Securities and Exchange Commission (the “SEC”)
since January 1, 2008 and prior to the date hereof (such documents filed since
January 1, 2008 and prior to the date hereof, the “SEC Reports”). As of their
respective dates, each of the SEC Reports complied as to form in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations promulgated thereunder and the Exchange Act and the rules and
regulations promulgated thereunder, each as in effect on the date so filed.
Except to the extent amended or superseded by a subsequent filing with the SEC
made prior to the date hereof, as of their respective dates (and if so amended
or superseded, then on the date of such subsequent filing), none of the SEC
Reports contained any untrue statement of a material fact or omitted to state a
material fact required to be stated or incorporated by reference therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

53



--------------------------------------------------------------------------------



 



5.11. Financial Statements. The audited consolidated financial statements of
Purchaser (including any related notes thereto) included in Purchaser’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2007 filed with the
SEC have been prepared in accordance with GAAP in all material respects applied
on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto) and fairly present in all material respects the
consolidated financial position of Purchaser and its consolidated Subsidiary at
the respective dates thereof and the consolidated statements of operations, cash
flows and changes in stockholders’ equity for the periods indicated therein. The
unaudited consolidated financial statements of Purchaser (including any related
notes thereto) for all interim periods included in Purchaser’s quarterly reports
on Form 10-Q filed with the SEC since January 1, 2008 have been prepared in
accordance with GAAP in all material respects applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes
thereto) and fairly present in all material respects the consolidated financial
position of Purchaser and its consolidated Subsidiary at of the respective dates
thereof and the consolidated statements of operations and cash flows for the
periods indicated therein (subject to normal period-end adjustments).
5.12. Absence of Certain Developments. Except as set forth in the SEC Reports
and except as contemplated by this Agreement, since January 1, 2008, Purchaser
and its Subsidiary have conducted their business in the Ordinary Course of
Business.
5.13. Litigation and Governmental Orders. Except as set forth in the SEC
Reports, there is no Action to which Purchaser or its Subsidiary is a party
(either as plaintiff or defendant), or to Purchaser’s knowledge, threatened,
nor, to Purchaser’s knowledge, is there any reasonable basis for any of the
foregoing. There is no Action which the Purchaser or its Subsidiary presently
intends to initiate. Except as set forth in the SEC Reports, no Governmental
Order has been issued which is applicable to, or otherwise affects, Purchaser or
any or its material assets or its business.
5.14. Circular. None of the information supplied or to be supplied by Purchaser
for inclusion or incorporation by reference in the Circular will, at the date it
is first mailed to the stockholders of the Seller and at the time of the
Stockholders Meeting or at the date of any amendment thereof or supplement
thereto, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. Notwithstanding the foregoing, Purchaser makes no representation
or warranty with respect to any information supplied by the Seller Group or any
of its Representatives which is contained or incorporated by reference in the
Circular.
5.15. No Brokers. Neither Purchaser nor its Subsidiary has any Liability of any
kind to, nor is subject to any claim of, any broker, finder or agent in
connection with the Contemplated Transactions for which the Seller could be
liable.

54



--------------------------------------------------------------------------------



 



6.   PERIOD BEFORE COMPLETION.

6.1. Pre-Closing Operation of Business. From the Effective Date until the
Completion Date, the Seller will (subject to the duties its directors may have
under the Companies Legislation and the common law of England and Wales), and
will cause the Acquired Group to, use commercially reasonable efforts to
continue to conduct the Business in the Ordinary Course of Business including,
without limitation, as may concern:
(a) efforts to maintain the value of the Business as a going concern;
(b) preserving the Business organization and relationships with Third Parties
(including licensors, suppliers, customers, and collaborators), executives,
employees, and consultants with respect to the Business; and
(c) preserving and protecting the Registered Intellectual Property.
6.2. Purchaser’s Consent. Without limiting the generality of Section 6.1, from
the Effective Date until the Completion (or, if earlier, termination of this
Agreement), Seller represents and warrants that it and the Acquired Group will
not, without Purchaser’s prior written consent:
(a) take or omit to take any action that would cause the representations and
warranties in Section 4 to be untrue at, or as of any time prior to, the
Completion; or
(b) take or omit to take any action which, if taken or omitted to be taken
between the Half-Yearly Report Date and the Effective Date, would have been
required to be disclosed on Schedule 4.11.
6.3. Insurance Policies. With respect of the policies of insurance of the Seller
Group or the policies of insurance in which the Seller Group has an interest as
of the Effective Date, except where it or they have received the prior written
consent of Purchaser, between the Effective Date and Completion (or, if earlier,
termination of this Agreement):
(a) such policies will be maintained in full force and effect;
(b) the Seller Group will not do or omit to do anything the doing or omission of
which would or might make any of such policies void or voidable;
(c) the Seller Group will not do or omit to do anything the doing or omission of
which would or might entitle any of the insurers under such policies to refuse
cover in relation to any claim (either in whole or in part) or result in an
increase in the premium payable under any of such policies; and
(d) the Seller will notify the Purchaser of any claim arising under any of such
policies on or after the date of this Agreement and will notify the insurers

55



--------------------------------------------------------------------------------



 



promptly and make any such claim in accordance with the terms of the relevant
policy.
6.4. Release by Seller.
(a) Seller confirms that at Completion it will have no claim (whether in respect
of any breach of contract, compensation for loss of office or monies due to it
or on any account whatsoever) outstanding against any member of the Acquired
Group or against any of the directors, officers, employees or other
Representatives of the Acquired Group, and that no agreement or arrangement is
outstanding under which any member of the Acquired Group has or could have any
obligation of any kind to the Seller.
(b) To the extent that any such claim or obligation described in Section 6.4(a)
exists or may exist, Seller irrevocably and unconditionally waives such claim or
obligation and releases each member of the Acquired Group and any such other
Persons from any liability whatsoever in respect of such claim or obligation.
(c) Each member of the Acquired Group and any stockholder, director, officer,
employee or other Representatives of any of them may enforce the terms of this
Section 6.4 provided always that, as a condition thereto, any such Third Party
will (i) obtain the prior written consent of the Purchaser; and (ii) not be
entitled to assign its rights under this Section 6.4.
     7. ADDITIONAL COVENANTS.
7.1. Completion. In order to expedite the Completion:
(a) Seller will keep the Purchaser regularly informed of the progress towards
satisfaction of the Conditions;
(b) Seller will promptly notify the Purchaser in writing as soon as Seller is
aware that any Condition has been satisfied (or has become incapable of
satisfaction) and, if applicable, produce to the Purchaser such evidence as the
Purchaser may reasonably require of the satisfaction of such Condition.
7.2. Notifications. The Seller Group agrees, in the period from the Effective
Date to the Completion Date, to:
(a) with respect to any Acquired Product, (i) notify as early as reasonably
practicable in advance of all meetings and communications with representatives
of the FDA or other Governmental Authorities, and (ii) promptly forward to
Purchaser copies of all regulatory filings, applications, requests and other
written communications to the FDA or other Governmental Authorities prior to
submission thereto, and written communications received from representatives of
the FDA or other Governmental Authorities;

56



--------------------------------------------------------------------------------



 



(b) notify Purchaser promptly prior to making any material change to a research
or study protocol, adding new studies or collaborations, making any material
change to a manufacturing plan or process or making a material change to a
development timeline for any Acquired Product; and
(c) give prompt notice upon the filing by the Acquired Group of any new
inventions or Patent applications or, in the case of filings for new inventions
or Patent applications for which the Acquired Group does not have filing
responsibility, the Seller will give prompt notice upon becoming aware of any
such filings or any Patent applications that claim priority to any applications
listed on Schedule 4.15(a), and to update Schedule 4.15(a) at the Completion to
include all such inventions or Patent applications.
7.3. Notices and Consents.
(a) The Seller will give all reasonably necessary notices to, make all
reasonably necessary filings with and use its commercially reasonable efforts to
obtain all authorizations, consents or approvals from, any Governmental
Authority or other Person that are set forth on Schedule 7.3(a) of the
Disclosure Letter or as otherwise reasonably requested by Purchaser in order to
consummate the Contemplated Transactions.
(b) Each of the Parties hereto agrees to use commercially reasonable efforts to
cooperate with the other Party in the timely preparation and filing of any
filings under merger notification laws or applicable securities or corporate
Legal Requirements in order to consummate the Contemplated Transactions.
(c) Each of the Parties hereto will use its commercially reasonable efforts to
cooperate with the other Party in connection with any filing and in connection
with any investigation by any Governmental Authority related to the Contemplated
Transactions, promptly inform the other Party of any communications received or
given by such Party to any Governmental Authority related to the Contemplated
Transactions, and permit the other Party to review any communication given by it
and consult with each other in advance of any meeting or conference, and to the
extent appropriate or permitted by the applicable Governmental Authority, give
the other Party the opportunity to attend and participate in such meetings and
conferences.
7.4. Purchaser’s Access to Premises.
(a) Subject to applicable Legal Requirements, from the Effective Date until the
Completion Date (or such earlier date as this Agreement may be terminated
pursuant to Section 10), the Seller will permit Purchaser and its
Representatives to have commercially reasonable access (at reasonable times
during business hours and upon reasonable notice) to senior executives of the
Seller Group and to premises, properties, books, records (including Tax records
with respect to Taxes affecting the Acquired Assets or the Business), contracts,
financial and operating

57



--------------------------------------------------------------------------------



 



data and information and documents of the Acquired Group and/or the Business and
make copies of such books, records, contracts, data, information and documents
as Purchaser or its Representatives may reasonably request. The Purchaser
acknowledges that all such books, records, contracts, data, information and
documents thereby accessed by the Purchaser and/or its Representatives comprise
confidential and proprietary information of the Seller and its Subsidiaries and
will be subject to the terms of the confidentiality agreement between the Seller
and the Purchaser dated November 28, 2008 (the “Confidentiality Agreement”). The
Parties further agree that upon Completion the Confidentiality Agreement will
cease to be thereafter enforceable by the Seller in so far as it concerns
information which is confidential to the Acquired Group.
(b) Subject to applicable legal requirements, from and after the Completion, the
Seller will afford to Purchaser and its Representatives reasonable access and
duplicating rights (at the expense of Purchaser), during normal business hours
and upon reasonable advance notice, to all information (including reasonable
access to a knowledgeable employee or Representative of the Seller to discuss
such information) within the possession or control of the Seller, in each case
insofar as such access is reasonably required for a reasonable purpose. Without
limiting the foregoing, information may be requested under this Section 7.4(b)
for audit, accounting, claims, litigation and tax purposes, as well as for
purposes of fulfilling disclosure and reporting obligations.
(c) Subject to applicable legal requirements, for a period of six years from the
Completion Date, the Purchaser will afford to Seller and its Representatives
Reasonable access and duplicating rights (at the expense of Seller), during
normal business hours and upon reasonable advance notice, to all information
(including reasonable access to a knowledgeable employee or Representative of
the Acquired Group to discuss such information) within the possession or control
of the Acquired Group (insofar as the same relates to matters occurring on or
before the Completion Date), in each case insofar as such access is reasonably
required for a reasonable and bona fide non-commercial purpose of concern to the
Seller post-Completion. Without limiting the foregoing, information may be
requested under this Section 7.4(c) for audit, accounting, claims, litigation
and tax purposes, as well as for purposes of fulfilling disclosure and reporting
obligations.
7.5. Notice of Developments. From the Effective Date until the Completion Date,
the Seller will give Purchaser prompt written notice upon becoming aware of
(i) any material development affecting the Acquired Assets, the Assumed
Liabilities or the Business, (ii) any material development adversely affecting
the financial condition of any member of the Acquired Group, or (iii) any event
or circumstance (including for the avoidance of doubt any omission) which
reasonably could be expected to result in any of the Seller’s representations or
warranties contained in this Agreement being unfulfilled, untrue, inaccurate, or
misleading at Completion; provided, however, that no such disclosure will be
deemed to amend, supplement, prevent, or cure any such breach of, or inaccuracy
in, any of the representations and warranties set forth in this Agreement. If so
requested by

58



--------------------------------------------------------------------------------



 



the Purchaser, Seller will use its commercially reasonable efforts at its own
expense to prevent or remedy such a breach.
     7.6. Stockholder Consent.
(a) The Purchaser will provide to the Seller such information as the Seller may
reasonably request (or, in any event, if required by applicable Legal
Requirements) for inclusion or incorporation by reference in the Circular and
will thereafter promptly notify the Seller in writing if such information
thereafter becomes untrue or misleading, and in such circumstances the Purchaser
will promptly provide to the Seller such further information in writing as
reasonably necessary by way of amendment or supplement correcting such untrue or
misleading statement. Notwithstanding the foregoing, the Seller acknowledges and
agrees that the Purchaser will not be obligated to provide any pro forma or
other financial information of the Purchaser other than any financial
information that is publicly available on the SEC’s EDGAR database.
(b) As soon as reasonably practical following the Effective Date, the Seller
will take all action necessary under the Companies Legislation, the AIM Rules
and the ASX Listing Rules for Companies to (i) publish the Circular (which will
contain a unanimous recommendation by the board of directors of the Seller that
the stockholders of the Seller should vote in favor of the Acquisition and the
resolution to change the name of the Seller) and (ii) duly call, give notice of,
convene and thereafter hold a general meeting of its stockholders for the
purpose of approving the Acquisition as required by Rule 15 of the AIM Rules for
Companies.
7.7. No Negotiation by the Seller
(a) Between the Effective Date and the Completion Date, neither the Seller nor
any of its Subsidiaries (nor any of their respective Representatives) will,
directly or indirectly, solicit, encourage, initiate or otherwise seek to
procure the submission of any proposal, indication of interest or offer of any
kind which is reasonably likely to lead to an offer being made for the Seller
(or all or any material part of the undertaking or any material assets of the
Acquired Group) or the grant, or entry into any agreement or arrangement to
grant, any option, warrant, license, right to acquire, non-statutory right of
pre-emption, Lien or other similar form of security or encumbrance in relation
either to: (x) the unissued shares in the capital of the Seller or (y) the
undertaking or any material Assets of the Seller or any of its Subsidiaries
(other than a Lien arising by operation of law in the Ordinary Course of
Business) (any matter within (x) and/or (y) being a “Competing Proposal”).
(b) Neither the Seller nor any Subsidiary of the Seller (nor any of their
respective Representatives) will, directly or indirectly enter into (or, if
relevant, continue) or participate in any negotiations or arrangement relating
to the

59



--------------------------------------------------------------------------------



 



implementation of any Competing Proposal or which are reasonably likely to lead
to a Competing Proposal being implemented.
(c) The Seller will notify Purchaser in writing within two Business Days of any
approach or communication from any Third Party in relation to any potential
Competing Proposal which requires (or which is reasonably likely to require)
that the directors of the Seller enter into substantive discussions or
negotiations concerning such Competing Proposal. Such notification will include
reasonable details of such potential Competing Proposal, including details of
the identity of such Third Party. If such Competing Proposal is recommended by
the directors of the Seller, then notice to Purchaser pursuant to this
Section 7.7(c) will be given at least two Business Days prior to any such
recommendation being publicly announced.
(d) The foregoing obligations in this Section 7.7 will not preclude the
directors of the Seller, to the extent they are compelled to do so to properly
discharge their fiduciary duties, from responding to any unsolicited approach or
an approach initiated by a third party relating to a Competing Proposal or from
complying with its obligations under Rule 20.2 of the UK City Code on Takeovers
and Mergers (to the extent that the Panel on Takeovers and Mergers has
determined that Rule 20.2 applies in the relevant circumstances).
7.8. Expenses. With respect to the costs and expenses (including legal,
accounting, consulting, advisory, printing, mailing and brokerage) incurred in
connection with the Contemplated Transactions (the “Transaction Expenses”),
Purchaser will have no Liability in respect of the Transaction Expenses of the
Seller or the Seller Security Holders, nor will the Seller have any Liability in
respect of the Transaction Expenses of Purchaser.
7.9. Confidentiality. The Parties agree that promptly upon execution of this
Agreement the Parties will issue a joint press release in the form set out in
Exhibit G. Thereafter the Parties agree and acknowledge that the provisions of
the Confidentiality Agreement will not prohibit the disclosure of any of the
terms of this Agreement (or any Ancillary Agreement) and/or any further
information concerning the Contemplated Transactions or Purchaser Common Stock
or any information supplied by the Purchaser for inclusion in the Circular, nor
the publication and distribution of the Circular (and any supplemental or
additional information required thereby). After the Completion, the Seller will
hold and treat, and will cause its officers, employees, auditors, and other
authorized Representatives to hold and treat, in confidence all Technical
Confidential Information.
7.10. Publicity. No public announcement or disclosure may be made by either
Party with respect to the subject matter of this Agreement or the Contemplated
Transactions without the prior written consent of the other Party; provided,
however, that the provisions of this Section 7.10 will not prohibit (a) the
publication of the Circular or the joint press release in the form set out in
Exhibit G, (b) any disclosure required by any applicable Legal Requirement or
listing standard of any exchange on which the

60



--------------------------------------------------------------------------------



 



disclosing Party’s securities are listed or traded (in which case the disclosing
Party will provide the other Party with the opportunity to review in advance the
disclosure and provide such reasonable comment as may be appropriate by
reference to the nature of the disclosure) or (c) any disclosure made in
connection with the enforcement of any right or remedy relating to this
Agreement or the Contemplated Transactions.
7.11. Registration Rights.
(a) Registration of the Purchaser Shares. Purchaser hereby agrees to prepare and
file with the SEC as soon as reasonably practicable, and in any event no later
than sixty (60) days, following the Completion (the “Filing Deadline”), a
registration statement on Form S-3 (except that if Purchaser is not then
eligible to register for resale the Purchaser Shares on Form S-3, then such
registration will be on the appropriate form) (together with any other
registration statements filed under this Section 7.11 and any preliminary or
final prospectus, exhibit, supplement or amendment included therein, the
“Registration Statement”), to enable the resale of the Purchaser Shares by the
Seller, from time to time, on a continuous basis pursuant to Rule 415 under the
Securities Act. Purchaser will use commercially reasonable efforts to cause a
Registration Statement to be declared effective as soon as reasonably
practicable, and in any event within fifteen (15) days, following the Filing
Deadline (the “Required Effective Date”) or, in the event of a review of such
Registration Statement by the SEC, the Required Effective Date will be as soon
as reasonably practicable, and in any event within ninety (90) days, following
the Filing Deadline and, subject to exceptions provided herein, to remain
continuously effective until the earlier of (A) the date on which all Purchaser
Shares have been publicly sold thereunder, or (B) the date on which all of the
Purchaser Shares can be sold pursuant to Rule 144 promulgated under the
Securities Act (as such rule may be amended from time to time) without any
limitations under clauses (c), (e), (f) and (h) thereunder (the “Registration
Period”). If Purchaser receives notification from the SEC that a Registration
Statement will receive no action or review from the SEC, then Purchaser will use
its commercially reasonable efforts to cause such Registration Statement to
become effective within three (3) Business Days after such SEC notification.
(b) Registration Procedures. In connection with Purchaser’s registration
obligations hereunder, Purchaser will:
(i) Prepare and file with the SEC such amendments (including post effective
amendments) and supplements to each Registration Statement and any related
prospectus (a “Prospectus”) used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Purchaser Shares for the Registration Period and prepare and file with the SEC
such additional Registration Statements in order to register for resale under
the Securities Act all of the Purchaser Shares; (2) cause the related Prospectus
to be amended or supplemented by any required Prospectus supplement, and, as so
supplemented or

61



--------------------------------------------------------------------------------



 



amended, to be filed pursuant to Rule 424; (3) respond as promptly as reasonably
practicable to any comments received from the SEC with respect to each
Registration Statement or any amendment thereto (and in any event within three
(3) Business Days of receipt of such SEC comments) and, as promptly as
reasonably possible, provide Seller true and complete copies of all
correspondence from and to the SEC relating to such Registration Statement that
pertains to the Seller as a “Selling Stockholder”; and (4) comply with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Purchaser Shares covered by a Registration Statement until
the expiration of the Registration Period;
(ii) Use commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Purchaser Shares for sale in any
jurisdiction, as soon as practicable;
(iii) If requested by the Seller, furnish to the Seller without charge at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent requested by the Seller (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the SEC; provided, that Purchaser will have no obligation to
provide any document pursuant to this clause that is available on the SEC’s
EDGAR system;
(iv) Cooperate with the Seller to facilitate the timely preparation and delivery
of certificates representing Purchaser Shares to be delivered to a transferee
pursuant to a Registration Statement, which certificates will be free, to the
extent permitted by this Agreement and under law, of all restrictive legends,
and to enable such Purchaser Shares to be in such denominations and registered
in such names as any such holders may reasonably request. In connection
therewith, if required by the Purchaser’s transfer agent, Purchaser will
promptly after the effectiveness of a Registration Statement cause an opinion of
counsel as to the effectiveness of such Registration Statement to be delivered
to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent,
which authorize and direct the transfer agent to issue such Purchaser Shares
without legend upon sale by the holder of such shares of Purchaser Shares under
a Registration Statement.
(c) Rule 144 Information. For so long as the Registration Period continues,
Purchaser will file in a timely manner all reports required to be filed by it
under the Exchange Act and the rules and regulations promulgated thereunder and
will take such further action to the extent required to enable the holders to
sell the

62



--------------------------------------------------------------------------------



 



Purchaser Shares pursuant to Rule 144 under the Securities Act (as such rule may
be amended from time to time).
(d) Registration Expenses. All fees and expenses incident to Purchaser’s
performance of or compliance with its obligations under this Section 7.11
(excluding any underwriting discounts and selling commissions) will be borne by
Purchaser whether or not any Purchaser Shares are sold pursuant to a
Registration Statement.
(e) Plan of Distribution. Under no circumstances will the Seller distribute (pro
rata or otherwise), sell or otherwise transfer any of the Purchaser Shares to
any one or more of the Seller Security Holders or adopt any plan or any
resolutions relative to the foregoing.
7.12. Noncompetition and Nonsolicitation. For period of ten years from and after
the Completion Date, the Seller will not engage directly or indirectly in all or
any portion of the Business as conducted or proposed to be conducted by the
Seller Group as of the Completion Date, including the research and development
of technologies to grow, differentiate, purify, and use adult and embryonic stem
cells, whether for the development of therapeutics or to permit the generation
of highly purified stem cells and their differentiated progeny for use in
genetic, pharmacological and toxicological screens, or otherwise, in the
Restricted Territories. For a period of one year from and after the Completion
Date, the Seller will not, directly or indirectly, (i) solicit for employment
any employee of either the Acquired Group or the Purchaser, (ii) solicit for
employment any Person whose employment with the Acquired Group was terminated
within six months prior to such solicitation and such termination was not
initiated by Purchaser, or (iii) otherwise induce or attempt to induce any such
Person to terminate his employment with the Acquired Group or Purchaser (as the
case may be). The Seller also agrees that it will not, for a period of five
years from and after the Completion Date, either for itself or another Person,
solicit, induce or entice any of the Acquired Group’s or Purchaser’s (as the
case may be) Affiliates, customers, clients, or patrons, including, but not
limited to, those upon whom the Acquired Group solicited, catered to or with
whom the Acquired Group or its Representatives became acquainted with prior to
the Completion, to cease doing business with the Acquired Group or Purchaser (as
the case may be). If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 7.12 is invalid or
unenforceable, the Parties hereto agree that the court making the determination
of invalidity or unenforceability will have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed.
7.13. Interim Financing. The Purchaser hereby agrees to enter into a facility
agreement with Seller (the “Second Facility Agreement”) to provide to the Seller
up to a principal amount of US$415,000 in immediately available funds, pursuant
to a revolving credit facility in a maximum principal amount of US$415,000 (the
“Credit Facility”) to be

63



--------------------------------------------------------------------------------



 



available for issuance at any time after the Effective Date solely for the
working capital purposes and for the paying the Seller’s Transaction Expenses or
expenses incurred after the Completion Date in connection with the non-trading
administrative operations and/or proposed winding up of the Seller; provided,
however, that the Purchaser will not be obligated to loan any amounts under the
Credit Facility (a) upon the termination of this Agreement in accordance with
its terms or (b) if the Seller has breached in any material respect any of its
obligations under this Agreement, the Facility Agreement or the Second Facility
Agreement and such breach has not been cured. Amounts drawn under the Credit
Facility will be paid and evidenced in accordance with the terms of the Second
Facility Agreement.
7.14. Amendment of Form 363. The Seller shall procure that the Company shall,
within five (5) business days of the Effective Date, file with the UK Registrar
of Companies a copy of the last Form 363 filed by the Company amended in
manuscript to show that the Seller is the holder of 4,320,000 A ordinary shares
of £0.0001 each and 10,995,000 ordinary shares of £0.0001 each in the capital of
the Company. The Seller will use its reasonable best efforts to obtain the
Required Stockholder Vote.
7.15. Further Assurances. From and after the Completion Date, upon the request
of either the Seller or the Purchaser, each of the Parties hereto will do,
execute, acknowledge and deliver all such further acts, assurances, deeds,
assignments, transfers, conveyances and other instruments and papers as may be
reasonably required or appropriate to carry out the Contemplated Transactions.

8.   CONDITIONS TO PURCHASER’S OBLIGATIONS AT THE COMPLETION.

     The obligation of the Purchaser to consummate the Acquisition (or any of
the Contemplated Transactions) is subject to the fulfillment of each of the
following conditions (unless waived by Purchaser in accordance with
Section 13.3):
8.1. Representations and Warranties. The representations and warranties of the
Seller contained in this Agreement and in any document, instrument or
certificate delivered hereunder (a) that are not qualified by materiality or
Material Adverse Effect will be true and correct in all material respects at and
as of the Completion with the same force and effect as if made as of the
Completion and (b) that are qualified by materiality or Material Adverse Effect
will be true and correct in all respects at and as of the Completion with the
same force and effect as if made as of the Completion, in each case, other than
representations and warranties that expressly speak only as of a specific date
or time, which will be true and correct as of such specified date or time.
8.2. Performance. The Seller will have performed and complied in all material
respects, with all agreements, obligations and covenants contained in this
Agreement and the Ancillary Agreements that are required to be performed or
complied with by it at or prior to the Completion.

64



--------------------------------------------------------------------------------



 



8.3. No Material Adverse Change. Since the Effective Date, there will have
occurred no events nor will there exist circumstances which singly or in the
aggregate have resulted in a Material Adverse Effect.
8.4. Compliance Certificate. The Seller will have delivered to Purchaser a
certificate (signed by its president and its chief financial officer) to the
effect that each of the conditions set forth in Sections 8.1, 8.2, 8.3, 8.5,
8.6, 8.7, 8.8, 8.9 and 8.10 have been satisfied.
8.5. Qualifications. No provision of any applicable Legal Requirement and no
Governmental Order will prohibit the consummation of any of the Contemplated
Transactions.
8.6. Absence of Litigation. No Action will be pending or threatened in writing
by a Governmental Authority which may result in a Governmental Order (nor will
there be any Governmental Order in effect) (a) which would prevent consummation
of any of the Contemplated Transactions, (b) which would result in any of the
Contemplated Transactions being rescinded following consummation, (c) which
would limit or otherwise adversely affect the right of Purchaser to own the
Acquired Assets, or to operate all or any material portion of either the
Business or the Acquired Assets or (d) would compel Purchaser to dispose of all
or any material portion of either the Business or the Acquired Assets or the
business or assets of Purchaser or any of its Affiliates.
8.7. Consents, etc. Subject to Section 2.8, all actions by (including any
authorization, consent or approval) or in respect of (including notice to), or
filings with, any Governmental Authority or other Person that are required to
consummate the Contemplated Transactions, all of which will have been obtained
or made, in a manner reasonably satisfactory in form and substance to Purchaser,
and no such authorization, consent or approval will have been revoked.
8.8. Required Third Party Consents. The Seller shall have delivered to Purchaser
the consent, approval and waiver required under the agreements set forth on
Schedule 8.8 in connection with the Contemplated Transactions.
8.9. Stockholder Approval. The Required Stockholder Vote will have been obtained
in accordance with the requirements described in Section 7.6.
8.10. Discharge of Liens. All Liens on the Acquired Assets (other than the
Permitted Liens) will have been discharged and released.
8.11. Compromise Agreements. Each of the individuals listed on Schedule 3.4(t)
will have executed a compromise agreement with the Company in form and substance
reasonably satisfactory to the Purchaser.

65



--------------------------------------------------------------------------------



 



9.   CONDITIONS TO SELLER’S OBLIGATIONS AT THE COMPLETION.

     The obligation of the Seller to consummate the Acquisition (or any of the
Contemplated Transactions) is subject to the fulfillment of each of the
following conditions (unless waived by the Seller in accordance with
Section 13.3):
9.1. Representations and Warranties. The representations and warranties of
Purchaser contained in this Agreement and in any document, instrument or
certificate delivered hereunder (a) that are not qualified by materiality or
material adverse effect will be true and correct in all material respects at and
as of the Completion with the same force and effect as if made as of the
Completion and (b) that are qualified by materiality or material adverse effect
will be true and correct in all respects at and as of the Completion with the
same force and effect as if made as of the Completion, in each case, other than
representations and warranties that expressly speak only as of a specific date
or time, which will be true and correct as of such specified date or time.
9.2. Performance. Purchaser will have performed and complied with, in all
material respects, all agreements, obligations and covenants contained in this
Agreement that are required to be performed or complied with by Purchaser or at
or prior to the Completion.
9.3. Compliance Certificate. Purchaser will have delivered to the Seller a
certificate to the effect that each of the conditions set forth in Sections 9.1
and 9.2 have been satisfied.
9.4. Qualifications. No provision of any applicable Legal Requirement and no
Governmental Order will prohibit the consummation of any of the Contemplated
Transactions.
9.5. Absence of Litigation. No Action will be pending or threatened by a
Governmental Authority in writing against the Seller which may result in a
Governmental Order, nor will there be any Governmental Order in effect,
(a) which would prevent consummation of any of the Contemplated Transactions or
(b) which would result in any of the Contemplated Transactions being rescinded
following consummation (and no such Governmental Order will be in effect).
9.6. Stockholder Approval. The Required Stockholder Vote will have been obtained
in accordance with the requirements described in Section 7.6.
9.7. Issuance of Purchaser Shares. All necessary actions and authorizations will
have been taken by the Purchaser to issue the Purchaser Shares to the Seller at
Completion in accordance with this Agreement.
9.8. Release and Waiver. The waiver and release by the Purchaser of all right,
title and interest (including, without limitation, all right to repayment of all
loan monies and accrued interest) in respect of all monies outstanding (and all
other Liabilities of the Seller) under the Facility Agreement and the Second
Facility Agreement (and to release all liens, charges and other security
interests granted in respect thereof).

66



--------------------------------------------------------------------------------



 



10.   TERMINATION.

10.1. Termination of Agreement. This Agreement may be terminated (the date on
which the Agreement is terminated, the “Termination Date”) at any time prior to
the Completion:
(a) by mutual written consent of the Purchaser and Seller;
(b) by the Purchaser by providing written notice to the Seller at any time
beginning 60 days after the Effective Date (the “Purchaser Drop Dead Date”) if
the Completion will not have occurred by reason of the failure of any condition
set forth in Section 8 to be satisfied (unless such failure is the result of one
or more breaches or violations of, or inaccuracy in any covenant, agreement,
representation or warranty of this Agreement by the Purchaser);
(c) by the Seller by providing written notice to the Purchaser at any time
beginning 60 days after the date of this Agreement (the “Seller Drop Dead Date”)
if the Completion will not have occurred by reason of the failure of any
condition set forth in Section 9 to be satisfied (unless the failure to meet the
conditions set forth in Section 9 is the result of one or more breaches or
violations of, or inaccuracy in any covenant, agreement, representation, or
warranty of this Agreement by the Seller);
(d) by either the Purchaser or Seller if a final non appealable Governmental
Order permanently enjoining, restraining or otherwise prohibiting the Completion
will have been issued by a Governmental Authority of competent jurisdiction;
(e) by Purchaser if either:
(i) there is a breach of, or inaccuracy in, any representation or warranty of
the Seller contained in this Agreement as of the Effective Date or as of any
subsequent date (other than representations or warranties that expressly speak
only as of a specific date or time, with respect to which Purchaser’s right to
terminate will arise only in the event of a breach of, or inaccuracy in, such
representation or warranty as of such specified date or time); or
(ii) the Seller has breached or violated in any material respect any of its
covenants and agreements contained in this Agreement, which breach or violation,
in the case of either clause (i) or (ii) above, would give rise, or would
reasonably be expected to give rise, to a failure of a Condition set forth in
Section 8 and cannot be or has not been cured on or before the earlier of five
(5) Business Days before the Purchaser Drop Dead Date or ten (10) Business Days
after Purchaser notifies the Seller of such breach or violation;
(f) by the Seller if either:

67



--------------------------------------------------------------------------------



 



(i) there is a breach of, or inaccuracy in, any representation or warranty of
Purchaser contained in this Agreement as of the Effective Date or as of any
subsequent date (other than representations or warranties that expressly speak
only as of a specific date or time, with respect to which the Seller’s right to
terminate will arise only in the event of a breach of, or inaccuracy in, such
representation or warranty as of such specified date or time); or
(ii) the Purchaser has breached or violated in any material respect any of its
covenants and agreements contained in this Agreement, which breach or violation,
in the case of either clause (i) or (ii) above, would give rise, or would
reasonably be expected to give rise, to a failure of a Condition set forth in
Section 9 and cannot be or has not been cured on or before the earlier of five
(5) Business Days before the Seller Drop Dead Date or ten (10) Business Days
after the Seller notifies Purchaser of such breach or violation;
(g) by the Purchaser if the Required Stockholder Vote has not been delivered to
the Purchaser in accordance with Section 7.6 prior to sixty (60) days following
the Effective Date; or
(h) by the Seller if the Required Stockholder Vote has not been delivered to the
Purchaser in accordance with Section 7.6 prior to sixty (60) days following the
Effective Date provided that, prior to that date (i) the directors of the Seller
have unanimously recommended (and have not withdrawn or amended such
recommendation unless required to do so in order to comply with their fiduciary
duties as a director of Seller and/or their obligations under the Code, the
general law or any applicable rules or regulations) that the stockholders of the
Seller should vote in favor of the Acquisition, (ii) the Seller has caused a
valid general meeting of its stockholders to be duly convened and thereafter
held and not adjourned at which the stockholders were asked to approve the
Acquisition as required by Rule 15 of the AIM Rules for Companies and (iii) the
Seller is not at that time, and has not been prior to that time, in breach of
its obligations under Section 7.6 or Section 7.7.
10.2. Effect of Termination.
(a) In the event of the termination of this Agreement pursuant to Section 10.1,
this Agreement, other than the provisions of Sections 4.37 and 5.15 (No
Brokers), 7.8 (Expenses), 7.9 (Confidentiality), 7.10 (Publicity), 13.8
(Governing Law), 13.9 (Jurisdiction; Venue; Service of Process), 13.11 (Waiver
of Jury Trial) and this Section 10.2, will then be null and void and have no
further force and effect and all other rights and Liabilities of the Parties
hereunder will terminate without any Liability of either Party to any other
Person, except for Liabilities arising in respect of breaches under this
Agreement by either Party on or prior to the Termination Date.

68



--------------------------------------------------------------------------------



 



11.   INDEMNIFICATION.

11.1. Indemnification by the Seller. Subject to the limitations set forth in
this Section 11, Purchaser and each of its Affiliates, and the Representatives
and Affiliates of each of the foregoing Persons (each, a “Purchaser Indemnified
Person”) will be indemnified by the Seller and held harmless from, against and
in respect of any and all Actions, Liabilities, Governmental Orders, Liens,
losses, damages, bonds, dues, assessments, fines, penalties, Taxes, fees, costs
(including costs of investigation, defense and enforcement of this Agreement),
expenses or amounts paid in settlement (in each case, including reasonable
attorneys’ and experts fees and expenses), whether or not involving a Third
Party Claim (collectively, “Losses”), incurred or suffered by Purchaser
Indemnified Persons or any of them on or after the Completion as a result of,
arising out of or relating to, directly or indirectly:
(a) any fraud or intentional misrepresentation of the Seller or any other entity
within the Seller Group;
(b) any breach of, or inaccuracy in, any representation or warranty made by the
Seller in this Agreement or in any Ancillary Agreement or any Schedule,
instrument or certificate delivered pursuant to this Agreement (in each case, as
such representation or warranty would read if all qualifications as to
materiality, including each reference to the defined term “Material Adverse
Effect,” were deleted therefrom; and, in the case of Section 4.15 (Intellectual
Property), as such representations or warranties would read if all
qualifications as to the Seller’s Knowledge were deleted therefrom);
(c) any breach or violation of any covenant or agreement of the Seller
(including under this Section 11) in this Agreement or any Ancillary Agreement;
(d) Transaction Expenses of the Seller or its Subsidiaries;
(e) the Excluded Assets or the Excluded Liabilities;
(f) the application or the alleged application of the Transfer of Undertakings
(Protection of Employment) Regulations 2006 including but not limited to any
failure to inform or consult any employee and/or the termination of employment
of any employee whose contract of employment transfers to the Acquired Group
under TUPE by reason of, or in connection with, this Agreement;
(g) any circumstances in which Lorna Peers and/or Giorgio Reggiani are held or
claim to be employees of the Seller and/or employees of any of the Operating
Subsidiaries including in relation to any employee right, entitlement or
benefit, income tax, national insurance contributions and any other form of
taxation or social security cost; or
(h) any liability under PAYE and/or any employer or employee national insurance
contributions (or the overseas equivalents) arising as a result of the vesting
or exercise of such Awards, any liability attaching to a member of the

69



--------------------------------------------------------------------------------



 



Acquired Group being deemed to be a liability of the Purchaser for the purpose
of assessing the Purchaser’s loss. To the extent that any member of the Acquired
Group has any outstanding liability or obligation to the Seller in respect of
the Awards, the Seller shall irrevocably and unconditionally release or procure
the release of such liability or obligation with effect from Completion.
11.2. Monetary Limitations. The Seller will have no obligation to indemnify
Purchaser Indemnified Persons pursuant to Section 11.1(b) or Section 11.1(c),
unless the aggregate amount of all such Losses incurred or suffered by Purchaser
Indemnified Persons exceeds US$35,000 (the “Indemnification Threshold”) (at
which point Purchaser Indemnified Persons will be indemnified for all such
Losses, including the amount of the Indemnification Threshold and not only to
the extent such Losses exceed the Indemnification Threshold), and the aggregate
liability of the Seller with respect to any and all claims for Losses pursuant
to Section 11.1(b) or 11.1(c) will not exceed the aggregate value of the
Escrowed Shares as of the Completion Date (the “Indemnification Limit”). Claims
for indemnification pursuant to Section 11.1(a), 11.1(d), 11.1(e), 11.1(f),
11.1(g) or 11.1(h) are not subject to the monetary limitations set forth in this
Section 11.2.
11.3. Indemnity by the Purchaser. Subject to the limitations set forth in this
Section 11, the Seller and each of its Affiliates, and the Representatives and
Affiliates of each of the foregoing Persons (each, a “Seller Indemnified
Person”), will be indemnified by the Purchaser and held harmless from and
against and in respect of any and all Losses incurred or suffered by the Seller
Indemnified Persons or any of them on or after the Completion as a result of,
arising out of or relating to, directly or indirectly:
(a) any breach of, or inaccuracy in, any representation or warranty made by
Purchaser in this Agreement (as such representation or warranty would read if
all qualifications as to materiality, including each reference to the term
“material adverse effect,” were deleted therefrom);
(b) any breach or violation of any covenant or agreement of Purchaser in or
pursuant to this Agreement; or
(c) the Assumed Liabilities.
11.4. Monetary Limitations. Purchaser will have no obligation to indemnify the
Seller pursuant to Section 11.3(a) or Section 11.3(b) unless and until the
aggregate amount of all such Losses incurred or suffered by the Seller
Indemnified Persons exceeds the Indemnification Threshold (at which point and
Purchaser will indemnify the Seller Indemnified Persons for all such Losses,
including the amount of the Indemnification Threshold and not only to the extent
such Losses exceed the Indemnification Threshold), and the Purchaser’s aggregate
liability with respect to any and all claims for Losses pursuant to
Section 11.3(a) or 11.3(b) will not exceed the Indemnification Limit. Claims for
indemnification pursuant to Section 11.3(c) are not subject to the monetary
limitations set forth in this Section 11.4.

70



--------------------------------------------------------------------------------



 



11.5. Time for Claims. All of the representations and warranties set forth in
this Agreement, the Disclosure Letter or any Ancillary Agreement, instrument or
certificate delivered pursuant to this Agreement will survive the Completion. No
claim may be made or suit instituted seeking indemnification pursuant to
Section 11.1 or 11.3 unless a written notice describing such claim in reasonable
detail, in light of the circumstances then known to the Indemnified Party, is
provided to the Indemnifying Party within twelve (12) months of the Completion,
other than claims based upon fraud or intentional misrepresentation, which may
be brought at any time prior to the expiration of the applicable statute of
limitations. Where such written notice of a claim is to be provided by the
Indemnified Party to the Indemnifying Party, then (subject to any further
written agreement concerning the conduct of such claim as may be entered into by
the Parties by way of settlement or otherwise) unless legal proceedings have
been commenced by being both issued and served on the Indemnifying Party by the
Indemnified Party within six (6) months of the date such written notice of claim
was first given, then such written notice of claim shall be deemed withdrawn and
all rights of the Indemnified Party against the Indemnifying Party in respect of
such claim shall lapse.
11.6. Third Party Claims.
(a) Notice of Claim. If any third party notifies an Indemnified Party with
respect to any matter (a “Third Party Claim”) which may give rise to an
Indemnity Claim against an Indemnifying Party under this Section 11, then the
Indemnified Party will promptly give written notice to the Indemnifying Party;
provided, however, that no delay on the part of the Indemnified Party in
notifying the Indemnifying Party will relieve the Indemnifying Party from any
obligation under this Section 11, except to the extent such delay actually and
materially prejudices the Indemnifying Party.
(b) Assumption of Defense, etc. The Indemnifying Party will be entitled to
participate in the defense of any Third Party Claim that is the subject of a
notice given by the Indemnified Party pursuant to Section 11. In addition, the
Indemnifying Party will have the right to defend the Indemnified Party against
the Third Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party so long as (i) the Indemnifying Party gives written notice to
the Indemnified Party within fifteen (15) days after the Indemnified Party has
given notice of the Third Party Claim that the Indemnifying Party will indemnify
the Indemnified Party from and against the entirety of any and all Losses the
Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of, or caused by the Third Party Claim, (ii) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have adequate financial
resources to defend against the Third Party Claim and fulfill its
indemnification obligations hereunder, (iii) the Third Party Claim involves only
money damages and does not seek an injunction or other equitable relief against
the Indemnified Party, (iv) the Indemnified Party has not been advised by
counsel that an actual or potential conflict exists between the Indemnified
Party and the Indemnifying Party in connection with the defense of the Third
Party Claim, (v) the Third Party

71



--------------------------------------------------------------------------------



 



Claim does not relate to or otherwise arise in connection with Taxes,
Intellectual Property, or any criminal or regulatory enforcement Action,
(vi) settlement of, an adverse judgment with respect to or the Indemnifying
Party’s conduct of the defense of the Third Party Claim is not, in the good
faith judgment of the Indemnified Party, likely to be adverse to the Indemnified
Party’s reputation or continuing business interests (including its relationships
with current or potential customers, suppliers or other parties material to the
conduct of its business) and (viii) the Indemnifying Party conducts the defense
of the Third Party Claim actively and diligently. The Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third Party Claim, subject to the terms and conditions of this
Section 11.6.
(c) Limitations on Indemnifying Party. The Indemnifying Party will not consent
to the entry of any judgment or enter into any compromise or settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnified Party, not to be unreasonably delayed, preconditioned or withheld,
unless such judgment, compromise or settlement (i) provides for the payment by
the Indemnifying Party of money as sole relief for the claimant, (ii) results in
the full and general release of Purchaser Indemnified Persons or Seller
Indemnified Persons, as applicable, from all liabilities arising or relating to,
or in connection with, the Third Party Claim and (iii) involves no finding or
admission of any violation of Legal Requirements or the rights of any Person and
no effect on any other claims that may be made against the Indemnified Party.
(d) Indemnified Party’s Control. If the Indemnifying Party does not deliver the
notice contemplated by clause (i) and the evidence contemplated by clause (ii)
of Section 11.6(b) within fifteen (15) days after the Indemnified Party has
given notice of the Third Party Claim, or otherwise at any time fails to conduct
the defense of the Third Party Claim diligently, the Indemnified Party may
defend, and may consent to the entry of any judgment or enter into any
compromise or settlement with respect to, the Third Party Claim in any
reasonable manner. If such notice and evidence is given on a timely basis and
the Indemnifying Party conducts the defense of the Third Party Claim diligently
but any of the other conditions in Section 11.6(b) is or becomes unsatisfied,
the Indemnified Party may defend, and may consent to the entry of any judgment
or enter into any compromise or settlement with respect to, the Third Party
Claim; provided, however, that the Indemnifying Party will not be bound by the
entry of any such judgment consented to, or any such compromise or settlement
effected, without its prior written consent (which consent will not be
unreasonably withheld, preconditioned or delayed). In the event that the
Indemnified Party conducts the defense of the Third Party Claim pursuant to this
Section 11.6(d), the Indemnifying Party will (a) advance the Indemnified Party
promptly and periodically for the costs of defending against the Third Party
Claim (including reasonable attorneys’ fees and expenses) and (b) remain
responsible for any and all other Losses that the Indemnified Party may incur or
suffer resulting from, arising out of, relating to, in the nature of or caused
by the Third Party Claim to the fullest extent provided in this Section 11;
provided, however, that in the event

72



--------------------------------------------------------------------------------



 



that it is finally determined by a Governmental Authority that the Indemnified
Party was not entitled to be indemnified by the Indemnifying Party under this
Section 11, then the Indemnified Party will reimburse the Indemnifying Party for
the amounts advanced to the Indemnified Party under clause (a) of this
Section 11.6(d).
(e) Consent to Jurisdiction Regarding Third Party Claim. Purchaser and Seller,
each in its or their capacity as an Indemnifying Party, hereby consent to the
non-exclusive jurisdiction of any court in which any Third Party Claim may be
brought against any Indemnified Party for purposes of any claim which such
Indemnified Party may have against such Indemnifying Party pursuant to this
Agreement in connection with such Third Party Claim.
11.7. Source for Indemnification. The sole and exclusive right of recourse of
any claim made by a Purchaser Indemnified Person under Section 11.1(b) or
11.1(c) will be to the Escrowed Shares. For the avoidance of doubt, the Seller
will have no liability in respect of any claim made by any Purchaser Indemnified
Person under Section 11.1(b) or 11.1(c) other than to the extent the liability
of the Seller in respect thereof may be satisfied by a release of Escrowed
Shares valued in accordance with this Section 11.7 (and to the extent no
Escrowed Shares are available for such release, the Seller shall have no further
liability whatsoever with respect to any such claim). Claims for indemnification
pursuant to Section 11.1(a), 11.1(d), 11.1(e) , 11.1(f). 11.1(g) and 11.1(h) are
not subject to the limitations set forth in this Section 11.7. For purposes of
determining the number of Escrowed Shares to be distributed with respect to any
claim for indemnification pursuant to this Section 11, the value of one share of
Purchaser Common Stock will determined in accordance with the Valuation
Methodology on the date of the notice given to the Escrow Agent with respect to
the distribution of such shares.
11.8. Knowledge and Investigation. The right of any Purchaser Indemnified Person
or Seller Indemnified Person to indemnification pursuant to this Section 11 will
not be affected by any investigation conducted or knowledge acquired (or capable
of being acquired) at any time, whether before or after the execution and
delivery of this Agreement or the Completion, with respect to the accuracy of
any representation or warranty, or performance of or compliance with any
covenant or agreement, referred to in Sections 4, 6 and 7. The waiver of any
condition contained in this Agreement or any Ancillary Agreement based on the
breach of any such representation or warranty, or on the performance of or
compliance with any such covenant or agreement, will not affect the right of any
Purchaser Indemnified Person or Seller Indemnified Person, as applicable, to
indemnification pursuant to this Section 11 based on such representation,
warranty, covenant, or agreement.
11.9. Remedies Exclusive. The rights of each Purchaser Indemnified Person and
each Seller Indemnified Person under this Section 11 will be the sole and
exclusive remedy, both at law or in equity, for any Losses arising in any way
out of this Agreement.
11.10. Right of Termination Only. The provisions of this Section 11 shall be
without prejudice to the provisions of Section 10. Prior to the issuance of the
Escrowed Shares at

73



--------------------------------------------------------------------------------



 



Completion, the sole and exclusive remedy of the Purchaser under this Agreement
for any breach of, or inaccuracy in, any representation or warranty made by the
Seller in this Agreement, if so permitted in accordance with the provisions of
Section 10.1(e), will be to terminate this Agreement pursuant to Section 10.
11.11. Adjustment to Acquisition Consideration. Any payments made to an
Indemnified Party pursuant to this Section 11 will be treated as an adjustment
to the Purchase Price for Tax purposes, except as otherwise required by
applicable Legal Requirements.
11.12. No Double Recovery. Neither Party will be entitled to recover damages or
otherwise obtain reimbursement or restitution more than once in respect of the
same Losses.

12.   TAX MATTERS.

12.1. Transfer Taxes. All transfer, stamp, documentary, sales, use,
registration, value-added, and other similar Taxes (including all applicable
real estate transfer taxes) and related penalties, interest and additions to
Taxes incurred in connection with this Agreement and the transactions
contemplated hereby (“Transfer Taxes”) imposed by any relevant Taxing Authority
(including any domestic federal, state, local or similar taxing authority) will
be borne by Purchaser. Each Party, at its own cost, will make all commercially
reasonable efforts and take such commercially reasonable actions to avail itself
of all available exemptions to or reductions of such Transfer Taxes as
reasonably requested by the other Party, and will otherwise cooperate with the
other Party to avail itself of such exemptions to or reductions available
pursuant to applicable Law.
12.2. Reasonable Cooperation. The Seller and Purchaser, at their own respective
costs, will provide reasonable cooperation and information to each other in
connection with (i) the preparation or filing of any Tax Return, amended Tax
Return, Tax election, Tax consent or certification, or any claim for a Tax
refund, (ii) any determination of liability for Taxes, and (iii) any audit,
examination or other proceeding in respect of Taxes exclusively related to the
Business. Any information obtained under this Section 12.2 will be kept strictly
confidential (save to the extent otherwise known to such recipient Party other
than by disclosure by such other Party or disclosure is required by law or such
disclosure is made with the consent of the other Party), except as may be
otherwise necessary in connection with the filing of Tax Returns, claims for a
Tax refund or in conducting any audit, examination or other proceeding in
respect of Taxes or as may be required to be disclosed by applicable law.
12.3. Filing of Tax Returns.

74



--------------------------------------------------------------------------------



 



12.3.1. The Seller will during the 12 months subsequent to the Completion Date,
provide reasonable assistance to the Purchaser and the Acquired Group in
relation to the preparation by the Acquired Group of all reports and Tax Returns
required to be submitted by the Acquired Group by Applicable Law relating to any
pre-Completion Tax Periods (or any Tax Period current as of the Completion Date,
insofar as concerns any period prior to the Completion Date). The Seller will
procure that:
(a) the Purchaser is kept fully informed of the progress of all matters relating
to the pre-Completion Tax Periods;
(b) the Purchaser promptly receives copies of all material written
correspondence with any Taxing Authority insofar as it is relevant to the
pre-Completion Tax Periods; and
(c) the Purchaser is afforded a reasonable opportunity to comment on all
returns, claims, notices or other documents relating to Taxes (each, a “Tax
Document”) or other non-routine correspondence before its submission to the
relevant Taxing Authority and that its reasonable comments are taken into
account (provided that, if the Purchaser fails to comment within fifteen
Business Days of receipt, the Sellers will be entitled to submit the relevant
Tax Document or correspondence to the relevant Taxing Authority without further
reference to the Purchaser).
12.3.2. The Parties shall each use their commercially reasonable efforts to
ensure that:
(a) no Tax Document is submitted to any Taxing Authority which is not true and
accurate in all material respects; and
(b) the pre-Completion Tax Periods affairs of the Acquired Group are finalized
as soon as reasonably practicable.
12.3.3. In relation to the accounting period accounting current at Completion,
the Purchaser will provide to the Seller the draft Tax computations and Returns
of the members of the Acquired Group and will ensure that the reasonable and
timely comments of the Sellers or their duly authorized agents (to the extent
relating to the period when the members of the Acquired Group were under the
control of the Sellers) are incorporated prior to the submission of such
computations and returns to the relevant Tax Authority.
12.3.4. For the avoidance of doubt the provisions of Sections 12.3.1 through
12.3.3 will not prejudice the allocation of Taxes pursuant to Section 12.4.
12.4. Allocation of Taxes. To the extent not allocated in this Agreement, the
Seller will be responsible for, and will promptly pay when due, all Taxes levied
with respect to the Acquired Assets attributable to the Pre-Completion Tax
Period. All such Taxes levied with respect to the Acquired Assets for the
Straddle Period will be apportioned between the Purchaser and the Seller based
on the number of days of such Straddle Period included in the Pre-Completion Tax
Period and the number of days of such Straddle Period included in the
Post-Completion Tax Period. The Seller will be liable for the

75



--------------------------------------------------------------------------------



 



proportionate amount of such Taxes attributable to the Acquired Assets that is
attributable to the Pre-Completion Tax Period, and Purchaser will be liable for
the proportionate amount of such Taxes attributable to the Acquired Assets that
is attributable to the Post-Completion Tax Period.
12.5. Reimbursement of Taxes. Upon receipt of any bill for Taxes described in
Section 12.4 relating to the Acquired Assets, the Seller and Purchaser will each
present a statement to the other setting forth the amount of reimbursement to
which each is entitled under Section 12.4, together with such supporting
evidence as is reasonably necessary to calculate the proration amount. The
proration amount will be paid by the Party owing it to the other within ten
(10) days after delivery of such statement. In the event that the Purchaser or
Seller will make any payment for which it is entitled to reimbursement under
this Section 12, the applicable Party will make such reimbursement promptly but
in no event later than ten (10) days after the presentation of a statement
setting forth the amount of reimbursement to which the presenting party is
entitled along with such supporting evidence as is reasonably necessary to
calculate the amount of reimbursement.

13.   MISCELLANEOUS.

13.1. Notices. All notices, requests, demands, claims, and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement must be in writing and must be delivered, given or otherwise provided:
(a) by hand (in which case, it will be effective upon delivery);
(b) by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission);
(c) by electronic mail with confirmatory copies delivered promptly thereafter by
hand or overnight delivery by a nationally recognized courier service (in which
case it will be effective upon the later of confirmed receipt of such electronic
mail message or the Business Day after being deposited with such courier
service); or
(d) by overnight delivery by a nationally recognized courier service (in which
case, it will be effective on the Business Day after being deposited with such
courier service);
in each case, to the address (or facsimile number) listed below:
If to the Seller, to it at:
Stem Cell Sciences
At its registered office (as registered with the UK Registrar of Companies from
time to time), being as follows as of the Effective Date:
Meditrina Building 260
Babraham Research Campus

76



--------------------------------------------------------------------------------



 



Cambridge CB22 3A
United Kingdom
with a copy to (which will by itself not constitute notice to the Seller for any
purposes under this Agreement):
Dr. Alastair J. Riddell
Holly tree
Whiteball
Wellington
Somerset TA21 0LX
United Kingdom
E-mail: a.j.riddell@btinternet.com
Attention: Alastair Riddell
with a further copy to (which will by itself not constitute notice to the Seller
for any purposes under the Agreement):
Morrison & Foerster (UK) LLP
CityPoint
One Ropemaker Street
London
EC2Y 9AW
United Kingdom
Facsimile number: 00 44 20 7496 8532
Attention: James Halstead and Paul Claydon
Email: jhalstead@mofo.com and pclaydon@mofo.com
If to Purchaser, to it at:
3155 Porter Drive
Palo Alto, CA 94304
Facsimile number: 650-475-3129
Attention: Chief Executive Officer
Email: martin.mcglynn@stemcellsinc.com
with a copy to (which will by itself not constitute notice to or Purchaser for
any purposes under this Agreement):
Ropes & Gray LLP
One International Place
Boston, Massachusetts 02110
Telephone number: (617) 951-7000

77



--------------------------------------------------------------------------------



 



Facsimile number: (617) 951-7050
Attention: Geoffrey Davis, Esq.
Email: Geoffrey.Davis@ropesgray.com
Each of the Parties to this Agreement may specify a different address or
facsimile number by giving notice in accordance with this Section 13.1 to the
other Party hereto.
13.2. Succession and Assignment; No Third-Party Beneficiary. Subject to the
immediately following sentence, this Agreement will be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns, each of which such successors and permitted assigns will be deemed to
be a party hereto for all purposes hereof. No Party may assign, delegate or
otherwise transfer either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other Party.
Save as expressly provided in this Agreement, no person who is not a party to
this Agreement will have any rights under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term of this Agreement.
13.3. Amendments and Waivers. No amendment or waiver of any provision of this
Agreement will be valid and binding unless it is in writing and signed, in the
case of an amendment, by the Purchaser and Seller, or in the case of a waiver,
by the Party against whom the waiver is to be effective. No waiver by any Party
of any breach or violation or, default under or inaccuracy in any
representation, warranty or covenant hereunder, whether intentional or not, will
be deemed to extend to any prior or subsequent breach, violation, default of, or
inaccuracy in, any such representation, warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence. No delay or omission on the part of any Party in exercising any
right, power or remedy under this Agreement will operate as a waiver thereof.
13.4. Entire Agreement. This Agreement, together with the Ancillary Agreements
and any documents, instruments and certificates explicitly referred to herein or
therein, constitute the entire agreement among the Parties hereto with respect
to the subject matter hereof and supersedes any and all prior discussions,
negotiations, proposals, undertakings, understandings and agreements, whether
written or oral, with respect thereto (save for the Confidentiality Agreement).
13.5. Counterparts. This Agreement may be executed in any number of counterparts
with signatures delivered by facsimile or .pdf electronic file, each of which
will be deemed an original as if delivered in person, but all of which together
will constitute but one and the same instrument.
13.6. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable Legal Requirements, be invalid or unenforceable in any respect, each
Party hereto intends that such provision will be construed by modifying or
limiting it so as to be valid and

78



--------------------------------------------------------------------------------



 



enforceable to the maximum extent compatible with, and possible under,
applicable Legal Requirements.
13.7. Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring either Party by virtue of the authorship of any of the provisions of
this Agreement. The Parties intend that each representation, warranty and
covenant contained herein will have independent significance. If any Party has
breached or violated, or if there is an inaccuracy in, any representation,
warranty or covenant contained herein in any respect, the fact that there exists
another representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the Party has not
breached or violated, or in respect of which there is not an inaccuracy, will
not detract from or mitigate the fact that the Party has breached or violated,
or there is an inaccuracy in, the first representation, warranty or covenant.
13.8. Governing Law. This Agreement, the rights of the Parties and all Actions
arising in whole or in part under or in connection herewith, will be governed by
and construed in accordance with the domestic substantive laws of The State of
Delaware, without giving effect to any choice or conflict of law provision or
rule that would cause the application of the laws of any other jurisdiction.
13.9. Jurisdiction; Venue; Service of Process.
(a) Jurisdiction. Subject to the provisions of Section 13.10, each Party to this
Agreement, by its execution hereof, (a) hereby irrevocably submits to the
jurisdiction of the state courts of The State of Delaware and the U.S. District
Court sitting in Wilmington for the purpose of any Action between the Parties
arising in whole or in part under or in connection with this Agreement,
(b) hereby waives to the extent not prohibited by applicable Legal Requirements,
and agrees not to assert, by way of motion, as a defense or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that any such Action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens, should be transferred or
removed to any court other than one of the above-named courts, or should be
stayed by reason of the pendency of some other proceeding in any other court
other than one of the above-named courts, or that this Agreement or the subject
matter hereof may not be enforced in or by such court and (c) hereby agrees not
to commence any such Action other than before one of the above-named courts.
Notwithstanding the previous sentence, a Party may commence any Action in a
court other than the above-named courts solely for the purpose of enforcing an
order or judgment issued by one of the above-named courts.
(b) Venue. Each Party agrees that for any Action between the Parties arising in
whole or in part under or in connection with this Agreement, such Party bring

79



--------------------------------------------------------------------------------



 



Actions only in the city of Wilmington, Delaware. Each Party further waives any
claim and will not assert that venue should properly lie in any other location
within the selected jurisdiction.
(c) Service of Process. Each Party hereby (i) consents to service of process in
any Action between the Parties arising in whole or in part under or in
connection with this Agreement in any manner permitted by Delaware law,
(ii) agrees that service of process made in accordance with clause (i) or made
by registered or certified mail, return receipt requested, at its address
specified pursuant to Section 13.1, will constitute good and valid service of
process in any such Action and (iii) waives and agrees not to assert (by way of
motion, as a defense, or otherwise) in any such Action any claim that service of
process made in accordance with clause (i) or (ii) does not constitute good and
valid service of process.
13.10. Specific Performance. Each Party acknowledges and agrees that the other
would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached or violated. Accordingly, each of the Parties agrees that, without
posting bond or other undertaking, the other Party will be entitled to an
injunction or injunctions to prevent breaches or violations of the provisions of
this Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any Action instituted in any court of the United States or
any state thereof having jurisdiction over the Parties and the matter in
addition to any other remedy to which it may be entitled, at law or in equity.
Each Party further agrees that, in the event of any action for specific
performance in respect of such breach or violation, it will not assert that the
defense that a remedy at law would be adequate.
13.11. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS AND THE FOREGOING WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
[Remainder of Page Intentionally Left Blank]

80



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as an
agreement under seal as of the date first above written.

            Stem Cell Sciences plc
      By:   /s/ Alastair Riddell       Name:   Alastair Riddell      Title:  
Chief Executive Officer     

            StemCells, Inc.
      By:   /s/ Martin M. McGlynn       Name:   Martin M. McGlynn      Title:  
President & Chief Executive Officer     

 